Case 1:12-cv-06440-NG-ST Document 55-5 Filed 10/15/18 Page 1 of 107 PageID #: 1042




                               Exhibit C
     to Declaration of Christopher M. Denig, Dated
                     August 9, 2018
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1 of
                                                         Page    106
                                                              2 of   PageID
                                                                   107      #: #:
                                                                       PageID  5491043



                              81,7('67$7(6',675,&7&2857
                              ($67(51',675,&72)1(:<25.


    81,7('67$7(62)$0(5,&$7+(
    67$7(62)&$/,)251,$&2/25$'2
    &211(&7,&87'(/$:$5(',675,&7
    2)&2/80%,$)/25,'$*(25*,$                            &DVH1R&9 1*
    +$:$,,,//,12,6,1',$1$,2:$
    /28,6,$1$0$5</$1'
    0$66$&+86(7760,&+,*$1
    0,11(627$0217$1$1(9$'$1(:
    +$036+,5(1(:-(56(<1(:
    0(;,&21(:<25.1257+
    &$52/,1$2./$+20$5+2'(
    ,6/$1'7(11(66((7(;$6
    9(502179,5*,1,$:$6+,1*721
    :,6&216,17+(&,7<2)&+,&$*2
    $1'7+(&,7<2)1(:<25.ex rel.
    201,+($/7+&$5(,1&

                          3ODLQWLIIV

                    Y

    0&.(6621&25325$7,210&.(6621
    63(&,$/7<&$5(',675,%87,21
    &25325$7,210&.(662163(&,$/7<
    ',675,%87,21//&0&.(6621
    63(&,$/7<&$5(',675,%87,21-2,17
    9(1785(/3 21&2/2*<
    7+(5$3(87,&61(7:25.
    &25325$7,21 21&2/2*<
    7+(5$3(87,&61(7:25.-2,17
    9(1785(/38621&2/2*< ,1&DQG
    8621&2/2*< 63(&,$/7</3

                          'HIHQGDQWV


                           6(&21'$0(1'('48, 7$0&203/$,17)25'$0$*(6

               2QEHKDOIRIWKH8QLWHG6WDWHVRI$PHULFD WKHVWDWHVRI&DOLIRUQLD&RORUDGR

     &RQQHFWLFXW'HODZDUH)ORULGD*HRUJLD+DZDLL,OOLQRLV,QGLDQD,RZD/RXLVLDQD0DU\ODQG

     0DVVDFKXVHWWV0LFKLJDQ0DVVDFKXVHWWV0LFKLJDQ0LQQHVRWD0RQWDQD1HYDGD1HZ

                                                           
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2 of
                                                         Page    106
                                                              3 of   PageID
                                                                   107      #: #:
                                                                       PageID  5501044



     Hampshire, New Jersey, New Mexico, New York, North Carolina, Oklahoma, Rhode Island,

     Tennessee, Texas, Vermont, Virginia, Washington, and Wisconsin, the District of Columbia,

     and the cities of Chicago and New York, Plaintiff and Relator Omni Healthcare Inc. (“Omni”

     or “Relator”) files this qui tam complaint against Defendants McKesson Corporation,

     McKesson Specialty Care Distribution Corporation, McKesson Specialty Distribution LLC,

     McKesson Specialty Care Distribution Joint Venture, L.P., Oncology Therapeutics Network

     Corporation, Oncology Therapeutics Network Joint Venture, L.P., US Oncology, Inc., and US

     Oncology Specialty, L.P. (“Defendants”) under the False Claims Act, 31 U.S.C. § 3729 et seq.

     (the “FCA”), the False Claims Acts of the District of Columbia, states, and cities described

     herein, and common law theories of payment by mistake and unjust enrichment, and alleges as

     follows:

                                         INTRODUCTION

           1.      Defendants operate one of the largest pharmaceutical distribution operations in

    the United States. The impact that they have on the health of millions of Americans is

    extraordinary. And the power that they yield as a result of their wealth and political influence is

    almost unfathomable.

           2.      This action describes unlawful business practices used by Defendants that

    knowingly and intentionally put cancer patients and others with compromised immune systems

    at serious risk for infection, and defrauded federal, state, and local governments out of hundreds

    of millions of dollars.

           3.      When Defendants’ primary competitor engaged in this very same conduct, it led

    to a criminal indictment and a subsequent criminal guilty plea with fines and penalties together

    with an announced civil settlement in principle of nearly one billion dollars.



                                                  2
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3 of
                                                         Page    106
                                                              4 of   PageID
                                                                   107      #: #:
                                                                       PageID  5511045



            4.      Some of the most senior Government officials charged with ensuring the health

    and safety of Americans recently publicized their concerns that Defendants are above the law—

    that they have harmed and will continue to harm millions of Americans, for profit, and with

    impunity. 1

            5.      As evident in this action, Defendants continue to elect corporate revenue over

    patient safety. This civil action seeks to hold Defendants responsible for their fraudulent and

    harmful behavior.

                                    NATURE OF THE ALLEGATIONS

            6.      This action arises from Defendants’ unlawful conduct in connection with their

    manufacture, distribution, and sale of various injectable oncology, anemia, and related drugs in

    pre-filled syringes for administration to cancer patients undergoing chemotherapy treatment as

    well as other immuno-compromised patients (the “Pre-Filled Syringe Program”). The drugs at

    issue include Aloxi®, Procrit®, Aranesp®, Neupogen®, Taxotere®, and Kytril® (in both brand

    and generic forms) (the “Oncology Drugs”), which all contained significant amounts of overfill.

    Combined, Defendants engaged in their unlawful conduct from 2001 until at least 2010, and

    engaged in this conduct with respect to Relator from 2007 through 2010.




    1
      McKesson Corporation’s (“McKesson”) systemic disregard for the legal system in ways directly
    implicating patient health has been recently highlighted by its role in what David Schiller, the
    leader of the United States Drug Enforcement Administration (“DEA”) team investigating the
    opioid crisis, called the “best case we’ve ever had against a major distributor.” Schiller, along with
    other Government officials, expressed outrage that McKesson was not held accountable for
    providing millions of dangerous pills, failing to flag any suspicious orders, and not maintaining due
    diligence even after its actions were discovered. As stated by Mr. Schiller: “They’re killing
    people. And their motive? This is all for financial gain.” According to the report, notwithstanding
    a long investigation, the DEA attorneys were “intimidated,” and McKesson received special
    treatment beyond what Schiller had seen “in his thirty years.” Bill Whitaker, Whistleblowers: DEA
    Attorneys Went Easy On McKesson, The Country’s Largest Distributor, CBS NEWS (Dec. 17,
    2017), https://www.cbsnews.com/news/whistleblowers-dea-attorneys-went-easy-on-mckesson-the-
    countrys-largest-drug-distributor.
                                                     3
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4 of
                                                         Page    106
                                                              5 of   PageID
                                                                   107      #: #:
                                                                       PageID  5521046



           7.      Specifically, and as described in greater detail below, Defendants repackaged or

    compounded the Oncology Drugs in an unlawful manner that was unapproved by the United

    States Food and Drug Administration (“FDA”) and in non-sterile conditions, resulting in false

    claims being submitted (i) for drugs that were unapproved by the FDA; (ii) for adulterated and

    misbranded drugs that were repackaged or compounded in a manner in which they could become

    compromised, lacking purity, and generally below the standards they were represented or

    expected to possess by the governments; (iii) for improperly harvesting overfill, such that the

    governments were billed improperly for drug product that was not covered for reimbursement;

    (iv) for improperly harvesting overfill and charging for that overfill, along with the original drug

    product, in pre-filled syringes when the overfill in question was not used to calculate the Average

    Sales Price (“ASP”), causing the governments to pay artificially inflated prices for the drug

    product; and (v) for Oncology Drugs purchased as a result of Defendants’ unlawful kickback to

    physicians for purchasing pre-filled syringes.

           8.      To ensure that a doctor is able to withdraw the full amount of a drug sold in an

    FDA-approved container, typically a glass vial, the containers holding the Oncology Drugs

    contain more of the product than the amount indicated on the label. This excess amount is called

    “overfill.” Providers are not allowed to bill for any excess drug, such as overfill, for which the

    drug manufacturer does not charge. Nor are they allowed to bill for unapproved drugs, such as

    those repackaged in unapproved facilities or otherwise in violation of FDA guidelines.

           9.      Moreover, most of these vials are expressly marked for “single use,” i.e., the

    contents may be extracted only once because they do not contain preservatives or antiseptic

    chemicals to prevent bacterial or fungal growth.

           10.     Nonetheless, Defendants learned that they could maximize profits at the

    governments’ expense by harvesting overfill in covered drug products such as the Oncology

                                                  4
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5 of
                                                         Page    106
                                                              6 of   PageID
                                                                   107      #: #:
                                                                       PageID  5531047



    Drugs, pooling the Oncology Drugs, and then repackaging them in bulk into non-sterile and

    plastic pre-filled syringes, despite the clear risk to vulnerable cancer patients.

            11.     Defendants would sell the pre-filled syringes to oncology centers, medical

    practices, and physicians (collectively, “healthcare providers”), who, in turn, would seek

    reimbursement for amounts sold in the government-approved vials and quantities. As a result, the

    governments were billed for an amount of drug product in the pre-filled syringes greater than the

    amount of vials originally sold by the drug manufacturers, thus allowing Defendants or the

    healthcare providers to obtain government funds for drugs that were never, in fact, charged for by

    the drug manufacturers. The following is a simple illustration of this scheme:




            12.     In the case of US Oncology, Inc. and US Oncology Specialty, L.P. (“US

    Oncology”), US Oncology would also bill the governments directly for those syringes and

    overfill.



                                                    5
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6 of
                                                         Page    106
                                                              7 of   PageID
                                                                   107      #: #:
                                                                       PageID  5541048



           13.     Defendants’ profit motive bolstered them to, through the Pre-Filled Syringe

    Program, expose the previously sterile drugs to contamination through unclean environments,

    unsafe practices, and the improper use of plastic syringes for storage and shipment under

    conditions that did not ensure the sterility and potency of the products, and which failed to comply

    with FDA and other government requirements.

           14.     To begin with, by their unlawful activities, Defendants manufactured unapproved

    new drugs. All vials of the Oncology Drugs are either drugs under 21 U.S.C. § 321(g)(1), or

    biological drug products under 42 U.S.C. § 262(i). Additionally, the FDA has not even approved

    the administration of Procrit®, Aloxi®, Kytril®, or Taxotere® in pre-filled syringes.

           15.     However, Defendants never submitted New Drug Applications (“NDA”) or

    Biologics License Applications (“BLA”) for the repackaged Oncology Drugs.

           16.     Defendants did not, adequately or at all, submit any safety, stability, or sterility

    data gathered from their Pre-Filled Syringe Program to the FDA, nor did they repackage the

    drugs in a way that would guarantee the Oncology Drugs’ safety and efficacy.

           17.     Rather, Defendants manufactured and repackaged the Oncology Drugs in a

    proven unsafe fashion and under demonstrably non-sterile conditions. In doing so, Defendants

    violated virtually all requirements that the Government requires companies to meet in

    manufacturing, processing, labeling, packing, and holding of drugs and biologics to ensure that

    they meet the safety, identity, strength, quality, and purity characteristics that they purport to

    possess.

           18.     Additionally, the pre-filled syringes that Defendants created were repackaged or

    compounded in a manner inconsistent with FDA standards, causing the products to become

    adulterated and misbranded.



                                                  6
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7 of
                                                         Page    106
                                                              8 of   PageID
                                                                   107      #: #:
                                                                       PageID  5551049



           19.     Contrary to well-known laws, rules, regulations, and medical knowledge, in

    facilities in at least Frisco, Texas (later moved to Memphis, Tennessee), as witnessed firsthand

    by Omni’s principal on or about August 28, 2007 during a meeting—in which Omni’s principal

    met with approximately six individuals at OTN, including the Vice President of Payer Sales, the

    National Vice President of Sales, and the President of OTN Specialty Services, among others—

    Defendants pooled overfill from the FDA-approved packages of the Oncology Drugs in non-

    aseptic facilities, with workers in non-aseptic clothing/gear, in a fashion that created adulterated

    products placed into plastic pre-filled syringes, which in turn were then re-labeled (in some

    instances with fake product codes and expiration dates), then packaged and shipped in violation

    of FDA and drug-specific requirements. The net result of the altered expiration dates was that

    sterile drugs, mostly preservative-free, were exposed to conditions that could lead to

    contamination, placed in plastic syringes that were not designed for extended storage, and then

    given a shelf life beyond that contemplated by the manufacturers. Additionally, there is no

    information to suggest that Defendants properly tested the sterility and stability of the

    repackaged drug product after repackaging.

           20.     The pooling of the Oncology Drugs into these syringes also made it difficult to

    trace the precise origins of the drug in the syringe back to its correct manufacturer batch and lot (a

    drug’s “Pedigree”)—something that is necessary for health officials in the event of contamination

    or other issues with the medication. In addition, Defendants focused their Pre-Filled Syringe

    Program on Oncology Drugs that are administered to patients already prone to infection to

    increase their chances of their unlawful conduct going undetected. Defendants presumably

    assumed that any infections and resulting patient deaths would likely be falsely attributed to the

    patients’ disease and treatment, as opposed to healthcare providers’ unwittingly administering

    non-sterile and unapproved drugs.

                                                   7
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8 of
                                                         Page    106
                                                              9 of   PageID
                                                                   107      #: #:
                                                                       PageID  5561050



           21.     Furthermore, Defendants manufactured the pre-filled syringes in response to order

    forms that they themselves submitted to physicians, and which did not provide space for

    individual patient names or prescriptions. Instead, the syringes were mass-produced. None of

    Defendants’ facilities had been authorized by the FDA to perform such wholesale repackaging,

    nor is this permitted by the FDA. As such, and without a license to do so, Defendants

    manufactured or caused to be manufactured drugs in facilities not approved for these activities

    by the FDA.

           22.     Defendants knowingly engaged in the aforementioned unsafe illegal practices

    because of the significant profit gains resulting therefrom. By utilizing the overfill from the vials

    of the Oncology Drugs, Defendants were able to manufacture more “vials” in the form of pre-

    filled syringes than were provided to them by the original manufacturers; therefore, even at the

    discounted price offered to providers for the pre-filled syringes, Defendants were able to charge

    more than they would have otherwise been able to had they simply distributed the vials. This

    caused the governments to reimburse for excess amounts, which the governments would not

    have paid had they been aware of the conduct alleged herein.

           23.     But the effects of Defendants’ Pre-Filled Syringe Program extend beyond

    fraudulently induced reimbursements for Defendants’ pre-filled syringes. The program artificially

    inflated the ASP used by the Government to determine reimbursement rates for the Oncology

    Drugs – including those used for all reimbursements for lawful sales of the drugs in their original

    manufacturer packaging – by introducing into commerce drug product specifically excluded from

    the calculation of the ASP, namely, overfill, and failing to report the lower prices that Defendants

    charged for drug product in pre-filled syringes, as opposed to the same drug product sold in glass

    vials. This created a situation wherein federal, state, and local governments overpaid for each

    reimbursement on these drugs.

                                                  8
   Case
Case     1:12-cv-06440-NG Document
     1:12-cv-06440-NG-ST  Document 55-5
                                   33 Filed
                                        Filed04/03/18
                                              10/15/18 Page
                                                        Page9 10
                                                              of 106 PageID
                                                                 of 107     #: 557
                                                                        PageID #: 1051



            24.     Finally, Defendants induced healthcare providers to purchase the pre-filled

     syringes as opposed to the vials by offering a discount for the pre-filled syringes. In this way,

     Defendants offered illegal kickbacks to the healthcare providers, made possible vis-à-vis the

     essentially “free” overfill drugs for which they had not paid the manufacturers, in violation of the

     Medicare and Medicaid Patient Protection Act, also known as the Anti-Kickback Statute, 42

     U.S.C. § 1328-7d (the “AKS”), which prohibits any person or entity from knowingly or

     willfully offering to pay, or paying, any remuneration to another person to induce that person to

     purchase, order, or recommend any good or item for which payment may be made in whole or

     in part by a federal health care program. See 42 U.S.C. § 1320a-7b(b), (f).

            25.     Indeed, Defendants promoted the discounted pricing offered for drugs in pre-

     filled syringes. Defendants stated that they were providing the pre-filled syringes because they

     could harvest overfill more effectively than healthcare providers and because it would be

     inconvenient for healthcare providers to harvest overfill themselves.

            26.     At all times, Defendants knew that their conduct was illegal or, at the very least,

     Defendants acted in reckless disregard of the law and patient safety, for the sole purpose of

     increasing profitability and market share. Indeed, with full knowledge of the dangerous and

     illegal nature of this practice, McKesson spent several years and billions of dollars to acquire two

     groups of companies that enabled it to cast its net wider – Oncology Therapeutics Network

     Corporation and US Oncology Holdings, Inc. – forming an entire business division at McKesson.

            27.     As a result of the actions outlined above, and as described in greater detail below,

     Defendants caused false claims for reimbursement to be submitted to and honored by the United

     States, the District of Columbia, numerous states, and cities – claims that would not have been

     paid had these governments known of Defendants’ improper and unsafe practices. Defendants

     further, through US Oncology, actually submitted claims for reimbursement on behalf of

                                                   9
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1011
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5581052



     affiliated physicians as part of their provided services. By commercially repackaging the drugs,

     distributing adulterated and misbranded drugs, and by manufacturing unapproved drugs,

     Defendants’ conduct caused healthcare providers to submit claims to federal, state, and local

     government-funded health care programs for reimbursement of injectable oncology drugs that

     were false and fraudulent, and further rendered their own claims submitted false and fraudulent.

             28.    The false or fraudulent claims and statements at issue involve payments for

     prescription drugs made by: (i) federal government-funded health assistance programs,

     including to the Medicare Program, Title XVII of the Social Security Act, 42 U.S.C. §§ 1395-

     1395kkk-1 (“Medicare”), and the Medicaid Program, 42 U.S.C. §§ 1396-1396v (“Medicaid”);

     and (ii) direct federal government purchases, including payments made by the United States

     Department of Defense (“DOD”) under the TRICARE Program, 10 U.S.C. §§ 1071-1110b

     (“TRICARE”), and the United States Department of Veterans Affairs (“VA”), Veterans Health

     Administration, 38 U.S.C. Chapter 17. The false or fraudulent claims and statements at issue

     also involve payments made by state or local government-funded health assistance programs,

     including Medicaid, and payments made by other state or local government-funded agencies or

     entities.

             29.    This is an action to recover treble damages and civil penalties on behalf of the

     United States of America, the District of Columbia, states, and cities in connection with

     Defendants’ violations of the FCA and the False Claims Acts of the District of Columbia and the

     specified states and cities, as well as under common law theories of payment by mistake and

     unjust enrichment. Like its equivalent local statutes, the FCA provides, inter alia, that any

     person who knowingly presents and/or causes to be presented to the United States a false

     or fraudulent claim for payment is liable for a civil penalty of up to $10,000 for each

     claim submitted, plus three times the amount of the damages sustained by the Government. 31

                                                  10
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1112
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5591053



     U.S.C. § 3729. The FCA also allows any person discovering a fraud perpetrated against the

     Government to bring an action for himself and for the Government and to share in any recovery.

     31 U.S.C. § 3730.

                                       JURISDICTION AND VENUE

             30.      This Court has jurisdiction pursuant to 31 U.S.C. § 3732 and concurrent

     jurisdiction over state law claims because those claims arise from the same transaction or

     occurrence giving rise to the claims brought under the FCA.

             31.      Additionally, pursuant to 28 U.S.C. § 1331, this Court has original jurisdiction

     over the subject matter of this civil action because it arises under the laws of the United States, in

     particular the FCA. Pursuant to 28 U.S.C. § 1367, this Court has supplemental jurisdiction over

     the remaining claims on the grounds that those claims are so related to the claims within this

     Court’s original jurisdiction that they form part of the same case or controversy under Article III

     of the United States Constitution.

             32.      At all relevant times, Defendants regularly conducted substantial business within

     the state of New York, maintained permanent employees in the state of New York, and made,

     and are making, significant sales and claims for reimbursement in the state of New York, within

     this judicial district.

             33.      Venue is proper in this District pursuant to 31 U.S.C. § 3732(a), which

     provides that any action brought under § 3730 may be brought in any judicial district in which

     the defendant or, in the case of multiple defendants, any one defendant, can be found, resides,

     transacts business, or in which any act proscribed by § 3729 occurred. The acts complained of

     herein occurred in the state of New York within this judicial district, as well as nationwide.

     Additionally, venue is proper in this district pursuant to 28 U.S.C. § 1391(b)(1)-(2).



                                                    11
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1213
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5601054



                                           FILING UNDER SEAL

             34.     Under the FCA, as well as the False Claims Acts of the District of Columbia,

     states, and cities, pleadings are to be filed in camera and remain under seal for a period of at

     least sixty (60) days and shall not be served on Defendants until the Court so orders. The

     Government has reviewed Relator’s Second Amended Complaint and does not object to the

     lifting of the seal so as to allow the public filing of this pleading.

             35.     As required by 31 U.S.C. § 3730(b)(2), Relator voluntarily submitted prior to the

     filing of the First Amended Complaint a confidential written disclosure statement (subject to the

     attorney-client privilege) to the United States Government, containing materials, evidence, and

     information in its possession pertaining to the allegations contained in the First Amended

     Complaint. Relator also voluntarily submitted a confidential written disclosure statement and

     the First Amended Complaint to the District of Columbia, as well as the states and cities under

     whose FCAs this action is partially brought.

                                                   PARTIES

             36.     Relator Omni Healthcare, Inc. is a professional medical company primarily

     based in Brevard County, Florida. It serves patients in the practice of hematology/oncology

     throughout east central Florida. It practices through physicians in central Florida and specializes

     in the field of internal medicine with a subspecialty in hematology and oncology. Omni,

     through its principals, regularly treats cancer patients on both an inpatient and outpatient basis

     and regularly purchases drugs from various distributors and wholesalers to treat its patients for

     both the underlying disease condition, as well as for the other conditions associated with cancer

     and attendant side effects.

             37.     Relator is the original source of the facts and information hereinafter set forth

     concerning the activities of the Defendants relative to the manufacture, adulteration,
                                                     12
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1314
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5611055



     misbranding, promotion, and sale of the pre-filled syringes being manufactured, adulterated,

     mislabeled, promoted, and sold by Defendants, which are then improperly being billed to

     Medicare, the states’ Medicaid Programs, and other federal, state, and city reimbursement

     programs. The facts averred herein are based upon the personal observation of Omni’s principal,

     and documents and information in his possession, which were acquired by him in connection

     with his work as an oncologist treating patients with cancer using Defendants’ drugs. This

     includes, but is not limited to, information gathered during the principal’s visits to the facilities

     in which the unlawful practices were perpetrated, as well as the principal’s own conversations

     with Defendants’ employees which, in turn, prompted Relator to question Defendants’ behavior.

             38.     Defendant McKesson is a Delaware corporation headquartered in San Francisco,

     California and is publicly traded on the New York Stock Exchange under the symbol

     “MCK.” McKesson is one of the largest pharmaceutical distributors in North America, with

     approximately $192.5 billion in revenue in the 2017 fiscal year alone. One-third of all

     pharmaceuticals used every day in North America are delivered by McKesson, and McKesson

     supplies more than 40,000 United States healthcare locations including physicians, retail

     pharmacies, long-term care sites, hospitals, medical-surgical manufacturers, homecare agencies,

     health care payers, and pharmaceutical manufacturers. In 2010, McKesson’s net revenue from

     its Distribution Solutions business segment was $105.6 billion out of a total $108.7 billion in

     revenue. McKesson operates multiple business divisions, including McKesson Specialty Health,

     f/k/a McKesson Specialty Care Solutions. 2


     2
       During the relevant time period, McKesson Specialty Care Solutions focused on delivery of
     complex medications, such as oncology products, across multiple delivery channels (e.g., direct-to-
     physician wholesale, patient-direct specialty pharmacy dispensing, and access to retail pharmacy),
     through its distribution services, and also offered reimbursement, data collection, and analysis
     services. McKesson Specialty Health currently has locations in The Woodlands and Ft. Worth,
     Texas; Scottsdale, Arizona; San Francisco and South San Francisco, California; Overland Park,
     Kansas; La Vergne, Tennessee, which includes its specialty distribution center; and other
                                                     13
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1415
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5621056



            39.     Defendant McKesson Specialty Care Distribution Corporation (“McKesson

     Specialty”), a subsidiary of McKesson Corporation, is incorporated under the laws of the state of

     Delaware and headquartered in San Francisco, California. McKesson Specialty is a healthcare

     services company that distributes medical supplies and pharmaceutical products to the healthcare

     industry, including to specialty medical providers like oncology practices. McKesson Specialty

     currently has a distribution center and principal place of business in La Vergne, Tennessee.

     McKesson Specialty is the successor to McKesson Specialty Care Distribution Joint Venture,

     L.P., an agent for McKesson.

            40.     Defendant McKesson Specialty Distribution LLC is a limited liability company

     that was incorporated under the laws of the state of Delaware in 2004 and is headquartered in

     San Francisco, California. McKesson Specialty Distribution LLC is a wholly-owned subsidiary

     of McKesson.

            41.     Defendant McKesson Specialty Care Distribution Joint Venture, L.P., a

     subsidiary of McKesson, is a Delaware limited partnership with its principal place of business

     in San Francisco, California. McKesson Specialty Care Distribution Joint Venture, L.P. was

     formerly known as and is the successor-in-interest to Oncology Therapeutics Network Joint

     Venture, L.P., and was itself succeeded by McKesson Specialty. Among other things,

     Defendant McKesson Specialty Care Distribution Joint Venture, L.P. created accounts with, and

     issued order forms to, healthcare providers to place orders through Defendants’ Pre-Filled

     Syringe Program. Relator has placed orders for Oncology Drugs with, and has received

     invoices from, McKesson Specialty Care Distribution Joint Venture, L.P. via its distribution



     distribution center operations located in Sacramento, California and Memphis, Tennessee. Relator
     understands that McKesson Specialty Care Distribution Joint Venture, L.P., f/k/a Oncology
     Therapeutics Network Joint Venture, L.P., was part of the business of McKesson Specialty Care
     Solutions during the relevant time period.
                                                    14
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1516
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5631057



     center and office located at 401 Mason Road, La Vergne, Tennessee. Since 2007, McKesson

     Specialty Care Distribution Joint Venture, L.P. has also been a government contractor, selling

     drugs and biologics directly to the VA.

            42.       At all relevant times, Defendant Oncology Therapeutics Network Corporation

     (“OTN”) was incorporated under the laws of the state of Delaware, with headquarters in San

     Francisco, California, and acted as a general partner of Oncology Therapeutics Network Joint

     Venture, L.P. Formed in 1993, OTN was one of the first distributors to create a specialty niche

     market for servicing community-based oncology practices. On October 29, 2007, McKesson

     acquired all outstanding shares of OTN, along with its subsidiaries, for approximately $519

     million. McKesson thereafter integrated OTN with its business McKesson Specialty Care

     Solutions, later renamed McKesson Specialty Health. At the time of the acquisition, OTN was

     one of the largest distributors of specialty pharmaceutical products, including oncology drugs, in

     the United States, serving more than 3,500 oncologists, 1,500 rheumatologists, and other

     providers. Its annualized revenues were approximately $3 billion. As a result of the OTN

     acquisition, McKesson became the second largest specialty pharmaceutical distributor in the

     United States.

            43.       Defendant Oncology Therapeutics Network Joint Venture, L.P. was a Delaware

     limited partnership with its principal place of business in San Francisco, California.

     Defendant OTN was the general partner of Defendant Oncology Therapeutics Network Joint

     Venture, L.P. Relator has placed orders for Oncology Drugs with, and has received invoices

     from, Oncology Therapeutics Network Joint Venture, L.P. via its distribution center and

     office located at 401 Mason Road, La Vergne, Tennessee. Defendant Oncology Therapeutics

     Network Joint Venture, L.P. was acquired by Defendant McKesson on October 29, 2007.



                                                  15
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1617
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5641058



            44.     Defendant US Oncology, Inc. is a corporation incorporated under the laws of the

     state of Delaware with its principal place of business in The Woodlands, Texas. US Oncology,

     Inc. is wholly-owned by US Oncology Holdings, Inc. In December 2010, McKesson purchased

     US Oncology Holdings, Inc., along with its subsidiaries. US Oncology, Inc. is now a wholly-

     owned subsidiary of McKesson operating in the McKesson Specialty Health division.

            45.     Relevant to this action, according to US Oncology, Inc., the company “helps

     expand and improve patient access to high quality, integrated and advanced cancer care by

     working closely with physicians, pharmaceutical manufacturers and payers to improve the

     safety, efficiency and effectiveness of the cancer care delivery system” and “provides drug

     distribution and specialty pharmacy services” that “aim to increase patient access to

     pharmaceuticals through a safe and efficient delivery system.” US Oncology, Inc. and its

     subsidiaries “provide extensive services and support to its affiliated cancer care sites nationwide

     to help them expand their offering of the most advanced cancer care treatments, build integrated

     community-based cancer care centers, improve their therapeutic drug management programs,

     and participate in cancer-related clinical research studies. US Oncology, Inc. also provides a

     broad range of services to pharmaceutical manufacturers, including product distribution and

     informational services such as data reporting and analysis.” According to US Oncology, Inc.:

     “Because of the significant size and scale of our network, we negotiate all pharmaceutical

     purchases directly with drug manufacturers and are generally able to procure market-

     differentiated pricing. In addition, we work with affiliated practices to implement efficient

     operating processes to manage inventory, eliminate waste and enhance product safety.”

            46.     Defendant US Oncology Specialty, L.P. is a limited partnership launched by US

     Oncology, Inc. and incorporated under the laws of the state of Delaware in 2005. At that time,

     US Oncology Specialty, L.P. was “a specialty pharmaceutical distribution business to facilitate

                                                   16
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1718
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5651059



     the flow of oncology pharmaceuticals from the pharmaceutical manufacturers to their network of

     over 1,400 oncologists nationwide.” US Oncology Specialty, L.P. currently operates as a

     subsidiary of McKesson.

            47.     From at least 2005 through and after the time of its acquisition by McKesson, US

     Oncology provided oncologists with pharmaceutical distribution services described as:

                    Our distribution center increases the safety of drugs through a state-of-the-
                    art e-Pedigree technology that tracks drug therapies from the manufacturer
                    to the practice, ensuring that drugs administered to patients by our
                    affiliated physicians are genuine and unadulterated. Located in Fort
                    Worth, Texas, our distribution center supplied approximately 95% of the
                    value of pharmaceuticals administered by our network of affiliated
                    practices in 2009.

            48.     At the time of its acquisition by McKesson, US Oncology and its subsidiaries

     distributed 2.4 billion dollars-worth of oncology pharmaceuticals annually and operated eighty

     three comprehensive cancer centers. It was affiliated with 1,400 physicians operating in over

     400 locations, including 99 radiation oncology facilities in 39 states that treated over 900,000

     patients annually. In addition, governmental programs, such as Medicare and Medicaid, were

     collectively the affiliated practices’ largest payers. At the time of its acquisition by McKesson,

     US Oncology and its subsidiaries represented approximately sixteen percent of the oncology

     market in the United States.

            49.     “For the three months ended September 30, 2010 and 2009, the affiliated practices

     under comprehensive service agreements derived 41.2% and 39.6%, respectively, of their net

     patient revenue from services provided under the Medicare program (of which 7.6% and 7.2%,

     respectively, relate to Medicare managed care) and 4.2% and 3.8%, respectively, from services

     provided under state Medicaid programs.”




                                                   17
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1819
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5661060



                                              ALLEGATIONS

     I.     GENERAL ALLEGATIONS

            A.      General Description of Pharmaceutical Industry Chain of Distribution

            50.     In the broadest terms, in the United States, prescription drugs (pharmaceuticals)

     and biologics are manufactured by drug manufacturers. Most drug manufacturers manufacture

     either brand name drugs or generic drugs, but some manufacture both. The manufacturer places

     the drug into the legally-approved container, labels the drugs with all of the information and data

     required by the governing laws and regulations, labels the drugs with pedigree information such

     as lot numbers so that anyone receiving the drug down chain can identify its exact date and

     location of manufacture, and packages the drugs for distribution in government-approved

     packaging.

            51.     Wholesale distributors then purchase the drugs from the manufacturers and

     provide the operational infrastructure necessary to distribute the drugs further, such as warehouse

     facilities, distribution vehicles, and inventory control systems.

            52.     Wholesale distributors generally deliver the drug products to pharmacies who, in

     turn, distribute the drugs to physicians or directly to the consumers. Wholesale distributors can

     also distribute drug products directly to healthcare providers. Certain pharmacies purchase drug

     products directly from the manufacturer. There are also specialty pharmacies or distributors that

     specialize in the distribution of more expensive, complex drug products, such as self-injectable

     drugs and biologics.

            53.     Defendants are wholesale distributors and specialty pharmacies in the oncology

     industry.

            54.     Once Defendants here provided the Oncology Drugs to healthcare providers, the

     healthcare providers would then administer the Oncology Drugs to the patients and seek

                                                   18
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 1920
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5671061



     reimbursement from the federal, state, and city healthcare programs described below. On behalf

     of its physicians, US Oncology would further submit its own claims for reimbursement from the

     federal, state, and city healthcare programs described below.

            B.      Impacted Government-Funded Programs

            55.     Medicaid is the nation’s medical assistance program for the needy and

     medically-needy aged, blind, and disabled in families with dependent children. See 42

     U.S.C. §§ 1396-1396v. Medicaid is largely administered by the states and funded by a

     combination of federal and state funds. Approximately fifty-seven percent of Medicaid funding

     is provided by the federal government on a national basis. Among other forms of medical

     assistance, the Medicaid programs cover outpatient prescription drugs. 42 U.S.C.

     §§ 1396a(10)(A), 1396d(a)(12). Medicaid also institutes the Medicaid Managed Care program,

     which provides for the delivery of Medicaid health benefits and additional services through

     contracted arrangements between state Medicaid agencies and managed care organizations, such

     that those states can reduce Medicaid program costs and better manage utilization of health

     services.

            56.     With respect to state-administered Medicaid Programs, the federal government

     broadly institutes certain requirements for coverage and establishes baseline levels for eligibility.

     For example, California’s Medicaid Program, Medi-Cal, is jointly financed by the federal and

     state governments, and provides healthcare to low-income residents. The named States and

     District of Columbia have various iterations of this program, including Colorado (Health First

     Colorado); Connecticut (HUSKY Health); Delaware; Florida; Georgia; Hawaii (MED-QUEST);

     Illinois; Indiana; Iowa; Louisiana; Maryland; Massachusetts (MassHealth); Michigan;

     Minnesota; Montana; Nevada; New Hampshire; New Jersey; New Mexico (named Centennial

     Care beginning January 1, 2014); New York; North Carolina; Oklahoma (SoonerCare); Rhode

                                                   19
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2021
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5681062



     Island; Tennessee (TennCare); Texas; Vermont (Green Mountain Care); Virginia; Washington

     (Apple Health); and Wisconsin (Badger Care).

            57.     Medicare is the nation’s health program for persons over sixty-five years of age

     and persons who are disabled. Medicare is funded by the federal government. Medicare Part B

     has long covered outpatient prescription drugs that are provided to a patient “incident to” a

     physician’s services, including injectable medications and drugs that are required for the

     effective use of durable medical equipment. 42 U.S.C. § 1395x(s)(2)(A). Commencing on

     January 1, 2006, Medicare Part D provided comprehensive outpatient prescription drug coverage

     for brand name and generic drugs according to National and Local Coverage Determinations.

     Medicare Prescription Drug Improvement and Modernization Act of 2003, Pub. L. 108-173, 117

     Stat. 2066 (2003). Medicare also provides a type of health plan called a Medicare Advantage

     Plan, in which Medicare contracts with a private company to provide Part A and Part B benefits.

            58.     The VA provides medical assistance, including prescription drug coverage, to

     persons who have been discharged from active duty service in the military, naval, or air services.

            59.     The United States Public Health Service (“PHS”) provides funding, including

     outpatient drug coverage, for entities such as black lung clinics, AIDS drug purchasing

     assistance programs, hemophilia diagnostic treatment centers, urban Indian organizations,

     disproportionate share hospitals, and other entities listed in § 340B(a)(4) of the Public Health

     Service Act, 42 U.S.C. § 201 et seq.

            60.     The DOD administers the TRICARE health care program for active duty and

     retired members of the uniformed services, their families, and survivors. TRICARE benefits

     include comprehensive prescription drug coverage.




                                                   20
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2122
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5691063



             61.    The Children’s Health Insurance Program (“CHIP”) provides low-cost health

     coverage to children in families with income exceeding eligibility for Medicaid. All states offer

     CHIP coverage, with some states also providing coverage for pregnant women.

             C.     The Anti-Kickback Statute

             62.    The AKS arose out of congressional concern that the remuneration and gifts

     given to those who influence health care decisions corrupts the medical decision-making process

     and could result in the provision of goods and services that are more expensive and/or

     medically unnecessary or even harmful to a vulnerable patient population. To protect the

     integrity of federal health care programs, Congress enacted the AKS in 1972 “to provide

     penalties for certain practices which have long been regarded by professional organizations as

     unethical, as well as unlawful . . . and which contribute appreciably to the cost of Medicare and

     the Medicaid Programs.” H.R. Rep. No. 92-231 (1971), reprinted in 1972 U.S.C.C.A.N. 4989,

     5093.

             63.    The AKS prohibits any person or entity from knowingly or willfully offering to

     pay, or paying, any remuneration to another person to induce that person to purchase, order, or

     recommend any good or item for which payment may be made in whole or in part by a federal

     health care program, which includes any state health care program or health program funded in

     part by the federal government. See 42 U.S.C. § 1320a-7b(b), (f).

             64.    The AKS not only prohibits outright bribes and rebate schemes, but also

     prohibits any payment to a physician that has, as one of its purposes, inducement of the

     physician to write prescriptions for a particular product.

             65.    Compliance with the AKS is a precondition to participation as a healthcare

     provider under the federally-funded health care programs and the state Medicaid programs.



                                                   21
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2223
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5701064



             D.      Pharmaceutical Safety Regulation

                         1. The FDA Regulatory Process is Designed to Ensure the Safety and
                            Efficacy of Drug Products Consumed by Americans through a
                            Combination of Pre-Approval, Inspection, and Enforcement

             66.     The FDA is an agency within the U.S. Department of Health and Human

     Services (“HHS”) responsible for protecting the public health by assuring the safety, efficacy,

     and security of human and veterinary drugs, biological products, medical devices, the nation’s

     food supply, cosmetics, and products that emit radiation. The FDA administers, inter alia, the

     Federal Food, Drug, and Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq.

             67.     To assist in the understanding the administration and enforcement of the FDCA,

     the FDA publishes regulations relating to the approval, manufacture, labeling, and distribution of

     drugs and biologics.

                                 a. Approval Process For Drugs

             68.     Before a new drug may be legally marketed in the United States, it must be

     approved by the FDA as safe and effective for its intended use. According to the FDA, drugs

     lacking this approval may pose a significant public health concern because they may not meet the

     FDA’s standards for safety, effectiveness, quality, and labeling. The sponsor of a new drug

     makes a formal application to the FDA to approve the new drug for use in the United States by

     submitting a New Drug Application (“NDA”) under 21 U.S.C. § 355(b)(1) or a Biologics

     License Application (“BLA”) under 42 U.S.C. § 262(a). 3

             69.     An NDA must include: (i) a full list of the articles used as components of such

     drug; (ii) a full statement of the composition of such drug; and (iii) a full description of the

     methods used in, and the facilities and controls used for, the manufacture, processing, and

     3
        Manufacturers of generic drugs must also seek FDA approval for their products prior to marketing and
     must meet certain requirements regarding the manufacturing, labeling, and the container in which product
     is sold. See, e.g., 21 C.F.R. § 314.94.
                                                    22
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2324
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5711065



     packing of such drug. 21 U.S.C. § 355(b)(1)(B)–(D). The NDA must also include results and

     analyses from tests of the drug on both animals and humans. In essence, the NDA must provide

     sufficient information to allow FDA reviewers to make several critical decisions, and, for a drug

     to be approved, the results of the study must show that the drug is safe and effective, and that its

     benefits outweigh its risks.

            70.     Approval is therefore based on, among other things, the processes, facilities, and

     controls used in the manufacture of the product. This is because various aspects of the

     manufacturing process, including “sterilization, mixing, filling, and packaging, can have a

     significant effect on safety and efficacy of a drug product.” Food and Drug Administration,

     Compliance Policy Guide (“CPG”) § 446.100 (issued Jan. 18, 1991).

            71.     The FDA also reviews a new drug’s labeling information and container closure

     system as part of an NDA. See 21 C.F.R. § 314.50 (c)(2)(1) and (d)(1)(ii); see also 21 C.F.R.

     § 601.2(a) (describing information required for a BLA submission, including specimens of

     labels, closures, and containers).

            72.     Once a product has been approved for marketing, the FDA requires that

     manufacturers obtain FDA approval for, or make the FDA aware of, changes in the

     conditions established in an approved application. See 21 C.F.R. §§ 314.70 and 314.81; see also

     21 C.F.R. § 601.12.

            73.     Major changes to drugs post-FDA approval, which have substantial potential to

     have an adverse effect on the identity, strength, quality, purity, or potency of a drug product as

     these factors may relate to the safety or effectiveness of the drug product, require advance

     submission of a supplement to the FDA and approval by the FDA. 21 C.F.R. § 314.70. Such

     changes include changes to a product container closure system that controls the drug product



                                                   23
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2425
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5721066



     delivered to a patient or changes in the type or composition of a packing component, including

     from vials to syringes. Id. § 314.70(b)(2)(iv); see also id. § 601.12(a)(2).

                                 b. Regulation of Drug Manufacturing.

             74.      With regard to pharmaceutical quality and manufacturing standards, the FDA

     publishes Current Good Manufacturing Practices (“CGMPs”). These regulations set forth the

     minimum requirements that companies must meet in manufacturing, processing, packing, and

     holding drugs to ensure that they meet the safety, identity, strength, quality, and purity

     characteristics that they purport to possess. The relevant CGMPs are codified in 21 C.F.R. parts

     210 and 211. 4

             75.      The CGMPs dictate, inter alia, standards for: personnel engaged in quality

     control; the design, construction, and maintenance of buildings and facilities; the construction,

     cleaning, and maintenance of equipment; the storage, inspection, and testing of drug components

     and containers; the control of production and process, including procedures for sampling and

     testing of in-process drug products for conformity with specifications and prevention of

     microbiological contamination; control of packaging, labeling, storage, and distribution;

     laboratory controls, including testing of drug product batches for conformity with final

     specifications; maintenance of records and reports and conduct of investigations; and procedures

     for handling of returned and salvaged product.

             76.      Manufacturers demonstrate compliance with CGMPs through written

     documentation of procedures and practices that are reviewed by the FDA during inspections.



     4
       At the same time, states generally regulate the practice of pharmacy. For example, under the
     Alabama Pharmacy Practice Act, Ala. Code § 34-23-1 et seq., the practice of pharmacy is “declared
     to affect the public health, safety, and welfare of the people of Alabama” and is “declared to be a
     matter of the public interest and concern that only qualified persons compound or dispense
     prescription drugs and medicines, and that pharmacies be managed in such a manner as to protect
     the public.” Id. § 34-23-2.
                                                     24
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2526
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5731067



            77.      Drugs are deemed to be adulterated if they are not manufactured in compliance

     with the CGMPs, if their strength differs from, or if their quality or purity fall below, the

     requisite standards, or if they are contaminated. 21 U.S.C. § 351(a)(2)(A)(B). It is a violation of

     the FDCA, 21 U.S.C. § 331(a), to directly or indirectly cause adulterated drugs to be introduced

     or delivered for introduction into interstate commerce.

            78.      FDA requires that companies engaging in the repackaging of a pharmaceutical

     register with FDA. See 21 U.S.C. § 360(a). Repackaged drugs are generally subject to the

     premarket approval, misbranding, and adulteration provisions of the FDCA, including new drug

     applications, adequate directions for use, and CGMPs. 21 U.S.C. §§ 355, 352(f)(1), and

     351(a)(2)(B).

            79.      The lawful compounding of drugs is the practice wherein a licensed pharmacist,

     licensed physician, or a person under the supervision of a licensed pharmacist, combines, mixes,

     or alters ingredients of a drug to create a medication tailored to the needs of an individual patient.

            80.      Each step in the manufacture and processing of a new drug must be approved by

     the FDA, whether carried out by the original manufacturer or by a subsequent handler or

     repacker of the product. See CPG § 446.100.

            81.      The FDA has noted its concerns about the manipulation of approved sterile

     products, especially when the sterile container is opened or otherwise entered to conduct

     manipulations. Id. When repackagers manipulate drug products beyond the intended uses

     approved in the labeling, this results “in new products whose safety and effectiveness have not

     been established. . . . Repacking by a new manufacturer may result in an unanticipated

     interaction between the pharmaceutical entity and the new packaging, such as absorption and

     degradation, which may affect the quality and purity of the product.” Id. The FDA has noted

     that “[t]he moment a sterile container is opened and manipulated, a quality standard (sterility) is

                                                   25
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2627
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5741068



     destroyed and previous studies supporting the standard(s) are compromised and are no longer

     valid.” Id.

            82.     Pharmacists are not exempt, and the FDA regards any manipulations of approved

     drugs by licensed pharmacists, “consistent with the approved labeling of the product, as an

     approved use of the product” only “if conducted within the practice of pharmacy, i.e., filling

     prescriptions for identified patients.” Id. (emphasis added). In any event, the FDA has noted

     that repackaging approved drugs for resale is “beyond the practice of pharmacy and [is] thus

     subject to the requirements of premarket approval,” with the only exception being repacking of

     solid oral dosage forms of products already approved under section 505 of the FDCA. Id.

            83.     In addition, under 21 C.F.R. § 211.87, “[c]omponents, drug product containers,

     and closures shall be retested or reexamined, as appropriate, for identity, strength, quality, and

     purity and approved or rejected by the quality control unit in accordance with 211.84 as

     necessary, e.g., after storage for long periods or after exposure to air, heat or other conditions

     that might adversely affect the component, drug product container, or closure.”

            84.     The United States Pharmacopeial Convention is a scientific non-profit

     organization that publishes the United States Pharmacopeia (“USP”), which establishes

     professional standards for the identity, strength, quality, and purity of drugs. USP 797 sets forth

     professional standards for compounding drugs identified as sterile including, inter alia, standards

     for the cleaning and disinfecting of compounding areas; clean room surface and air filter

     requirements; action levels for microbial contamination; skills, education, instruction, and

     training for personnel; and gloved fingertip sampling. USP 797’s standards are intended to

     prevent harm to patients that could result from non-sterility, which is especially dangerous to

     patients when the drugs would be administered via injectable medications.



                                                    26
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2728
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5751069



                                c. Labeling of Approved Drugs

            85.     The FDCA requires registered drug establishments to provide the FDA with a

     current list of all drugs manufactured, prepared, propagated, compounded, or processed by it for

     commercial distribution. See 21 U.S.C. § 360.

            86.     Drug products are identified and reported using a unique, ten-digit, three-segment

     number, called the National Drug Code (“NDC”), which serves as a universal product identifier

     for human drugs. 5 The NDC identifies the labeler, product and trade package size.

            87.     The first segment, the labeler code, is assigned by the FDA. A labeler is any firm

     that manufactures (including repackers or relabelers), or distributes (under its own name) the

     drug. A labeler code relevant to this action is 58063.

            88.     The second segment, the product code, identifies a specific strength, dosage form,

     and formulation of a drug for a particular firm. Different formulations or different strengths of

     the same formulation should be assigned different product codes. This means that even if the

     same formulations of a drug product ultimately deliver different strengths of the active ingredient

     to the recipient, they should be assigned different product codes. Also, drug products that share

     the same formulation but have different product characteristics that clearly distinguish one drug

     product version from another cannot share the same product code under the same labeler code.

     A sample product code relevant to this action is 0797.

            89.     The third segment, the package code, identifies package sizes and types.

     Different package codes only differentiate between different quantitative and qualitative

     attributes of the product packaging. Both the product and package codes are assigned by the

     manufacturer/repackager/distributor. A sample package code relevant to this action is 25.


     5
      The ten-digit, three-segment NDC will be in one of the following configurations: xxxx-xxxx-xx,
     xxxxx-xxx-xx, or xxxxx-xxxx-x. Letters are not used on valid NDCs.
                                                    27
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2829
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5761070



            90.      The FDA publishes the listed NDC numbers and the information submitted as part

     of the listing information in the NDC Directory.

            91.      The term “label” is defined as a display of written, printed, or graphic matter upon

     the immediate container of any article. 21 U.S.C. § 321(k). The term “labeling” is broader and

     includes all labels and other written, printed, or graphic matter on drugs, or any of its containers

     or wrappers, or on any written, printed, or graphic matter accompanying drugs. 21 U.S.C.

     § 321(m).

            92.      Drugs are considered misbranded if their labeling is false or misleading in any

     particular way. 21 U.S.C. § 352(a). Drugs are also considered misbranded if they are dangerous

     to a patient’s health when used in the dosage or manner, or with the frequency or duration

     prescribed, recommended, or suggested in the labeling. 21 U.S.C. § 352(j).

            93.      It is illegal for anyone to introduce, deliver for introduction, or cause the

     introduction or delivery for introduction of misbranded drugs into interstate commerce. 21

     U.S.C. § 331(a).

            94.      USP 797 further provides that all sterile drug products have to bear a “beyond

     use” or “use by” date, which was a date or time after which a compounded sterile preparation

     should not be stored or transported. Repackaged drugs similarly require a “beyond use” date,

     distinguishable from the scientifically-determined expiration date given by the original drug

     manufacturer.

                                d. Recall

            95.      When a drug is found to be defective or potentially harmful, the drug should be

     recalled from the marketplace to protect consumers. The FDA often assists pharmaceutical

     manufacturers or distributors with publicizing and carrying out a recall.



                                                    28
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 2930
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5771071



                                e. Storage and Handling of Prescription Drugs

            96.     Federal regulations further include certain minimum requirements for the storage

     and handling of prescription drugs, and for the establishment and maintenance of prescription

     drug distribution records by wholesale drug distributors and their officers, agents,

     representatives, and employees. 21 C.F.R. § 205.50.

            97.     These regulations provide that “[a]ll facilities at which prescription drugs are

     stored, warehoused, handled, held, offered, marketed, or displayed” must:

                    (1) Be of suitable size and construction to facilitate cleaning, maintenance,
                    and proper operations;
                    (2) Have storage areas designed to provide adequate lighting, ventilation,
                    temperature, sanitation, humidity, space, equipment, and security
                    conditions;
                    (3) Have a quarantine area for storage of prescription drugs that are
                    outdated, damaged, deteriorated, misbranded, or adulterated, or that are in
                    immediate or sealed, secondary containers that have been opened;
                    (4) Be maintained in a clean and orderly condition; and
                    (5) Be free from infestation by insects, rodents, birds, or vermin of any
                    kind.

     Id. § 205.50(a).

            98.     With respect to security, the regulations provide, in part, that “[e]ntry into areas

     where prescription drugs are held shall be limited to authorized personnel.” Id.

     § 205.50(b)(1)(iii).

            99.     With respect to storage, the regulations provide that “[a]ll prescription drugs shall

     be stored at appropriate temperatures and under appropriate conditions in accordance with

     requirements, if any, in the labeling of such drugs, or with requirements in the current edition of

     an official compendium, such as the United States Pharmacopeia/National Formulary

     (USP/NF).” Id. § 205.50(c). If there are no established storage requirements, “the drug may be

     held at ‘controlled’ room temperature, as defined in an official compendium, to help ensure that

     its identity, strength, quality, and purity are not adversely effected.” Id. § 205.50(c)(1).

                                                    29
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3031
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5781072



     Moreover, appropriate equipment must be utilized, and precise recordkeeping requirements must

     be followed. Id. § 205.50(c)(2)–(3), (f).

            100.    “If the conditions under which a prescription drug has been returned cast doubt on

     the drug’s safety, identity, strength, quality, or purity, then the drug shall be destroyed, or

     returned to the supplier,” unless some investigation provides that the drug meets the appropriate

     standards. Id. § 205.50(e)(3).

                        2. Injectable Vials and the Required Overfill

            101.    Non-sterility, contamination, incorrect components, and errors in strength of

     correct components in sterile drug products are especially dangerous when the drugs are

     administered into vascular systems.

            102.    Thus, injectable drugs are often manufactured, packaged, and sold in single-use

     (dose) and multi-use (dose) sterile, glass vials.

            103.    Many drugs for cancer patients and for patients who are suffering from anemia, or

     nausea and vomiting, are manufactured in single-dose vials, meaning one vial per use per patient.

     Some drugs are manufactured in pre-filled single-dose syringes. And some are manufactured in

     multi-dose vials, meaning multiple injections for the same patient over a period of time, or

     multiple injections for multiple patients out of the same vial.

            104.    As with other FDA-approved drugs, each of these drugs has its own unique drug

     codes, or NDCs, which vary for each individual drug based on distribution method (vial, syringe,

     or auto-injector) and by the dose and quantity of the drug.

            105.    The amount of drug contained in each vial and the packaging of such drug for

     injection are pre-approved by the FDA and part of the package label.

            106.    Because there can be a slight loss of drug product from the withdrawal of the

     product from the original manufacturer container, the USP requires that injectable drug vials

                                                    30
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3132
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5791073



     contain a volume overage in “slight excess” of the labeled volume fill amount to permit

     withdrawal and administration of the label volume fill amounts. USP Reference Standards,

     XXXI Rockville, MD: (2008 Chapter 1151, page 619). This “slight excess” volume fill, or

     overage, is commonly referred to as the “overfill.”

             107.      The sole purpose of overfill in a vial is to enable a medical provider to extract and

     administer the full labeled dose as prescribed by the physician and as approved by the FDA.

             108.      For as long as the Oncology Drugs have been on the market, the USP has

     recommended up to an additional .1 milliliter, or ten percent overfill, for a filled volume of up to

     one milliliter.

             109.      Many manufacturers, however, place additional overfill or excess volume in their

     vials to ensure that patients receive the proper amount from the vial and there is no shortage in

     the particular injection given to a particular patient.

             110.      FDA guidance directs manufacturers to document the amount and purpose of such

     overfill and to keep such reporting current. See FDA Guidance for Industry, “Q8 Pharmaceutical

     Development,” Section 2.2.1, May 2006; cf. FDA Guidance for Industry, “M4: The CTD—

     Quality Questions and Answers/Location Issues, June 2004 (presenting as recommended for

     applications preparing the Common Technical Document for the Registration of Pharmaceuticals

     for Human Use that the use of and rationale for overfill should be indicated).

             111.      Overfill itself is not meant to be administered to a patient and is not paid for by

     anyone in the chain of distribution when purchasing the vial.

                          3. Reimbursement Framework for Injectable Vials

                                  a. Reimbursement for Incurred Expenses

             112.      It has long been Medicare policy that services or supplies must represent an

     expense actually incurred by the healthcare provider to be reimbursed by Medicare.

                                                      31
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3233
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5801074



            113.    Specifically, the Medicare Benefit Policy Manual § 50.3 provides that “the cost of

     the drug or biological for which reimbursement is sought must represent an expense to the

     physician.” The Medicare Benefit Policy Manual § 60.1A further provides that “[t]o be covered,

     supplies, including drugs and biologicals, must represent an expense to the physician or legal

     entity billing [for the] services or supplies.” Medicare Benefit Policy Manual, Chapter 15 (Rev.

     235, July 11, 2017) (language included since at least 2003).

            114.    Because healthcare providers incur no cost for overfill, overfill is not and never

     has been reimbursable by Medicare.

            115.    The Center for Medicare and Medicaid Services (“CMS”) publishes a Program

     Integrity Manual reflecting “the principles, values, and priorities of the Medicare Integrity

     Program.” Medicare Program Integrity Manual, Chapter 4, § 4.1. Under this manual, CMS

     identifies as the “most frequent kind of fraud . . . a false statement or misrepresentation made, or

     caused to be made, that is material to entitlement or payment under the Medicare program.” Id.

     § 4.2.1. CMS provides as one example of fraud “[b]illing non-covered or non-chargeable

     services as covered items.” Id.

            116.    CMS set the reimbursement rates for these drugs to account for waste in the vial

     (the difference between the amount drawn and the label amount, as opposed to overfill, which is

     the difference between the label amount and the actual amount of drug product in the vial in

     excess of the label amount). As stated in the Medicare Claims Processing Manual: “When a

     physician, hospital or other provider or supplier must discard the remainder of a single use vial

     or other single use package after administering a dose/quantity of the drug or biological to a

     Medicare patient, the program provides payment for the amount of the drug/biological

     administered and the amount discarded, up to the total amount of the drug/biological as

     indicated on the vial or package label.” Medicare Claims Processing Manual, Chapter 17, § 40

                                                   32
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3334
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5811075



     (Rev. 3538, June 9, 2016) (emphasis added). This language has been in the Medicare Claims

     Processing Manual since at least 2007, with inconsequential alterations. See Medicare Claims

     Processing Manual, Chapter 17, § 40 (revised July 2007) (“If after administering a dose/quantity

     of the drug or biological to a Medicare patient, a provider must discard the remainder of the

     single dose vial, the program provides payment for the amount of the drug/biological

     administered and the amount discarded, up to the total amount of the drug/biological as indicated

     on the vial or package label.”).




            117.    Medicare reimburses these kinds of injectable drugs under its Part B program.

     CMS reimburses based on the ASP, which represents the drug manufacturer’s total sales divided

     by the total number of units sold during the particular quarter. See 42 U.S.C. § 1395w-

     3a(c)(1)(A)-(B); see also U.S. Dep’t of Health and Human Servs., Average Sales Prices:

     Manufacturer Reporting and CMS Oversight (Feb. 2010), available at

     https://oig.hhs.gov/oei/reports/oei-03-08-00480.pdf.

            118.    Manufacturers are required to “deduct the price concessions” from the numerator

     of this mathematical equation, which includes volume discounts, prompt pay discounts, cash
                                                 33
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3435
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5821076



     discounts, free goods that are contingent on any purchase requirement, charge backs, and rebates.

     Id. § 1395w-3a(c)(a); see also 42 C.F.R. § 414.804(a)(2)(i). Overfill is not explicitly mentioned

     in the statute as a type of price concession.

            119.    Acting in conjunction with the Office of Inspector General (“OIG”), the Secretary

     of HHS, which houses CMS, has authority to identify “other price concessions” beyond those

     already enumerated in the statute, but it has not done so with respect to overfill.

            120.    The exclusion of overfill as a price concession is, in fact, a conscious decision by

     CMS. In November 2010, the agency, consistent with its rule making authority, promulgated a

     clarifying rule with respect to “determining the payment amount for drugs and biologicals which

     include intentional overfill.” Medicare Programs: Payment Policies Under the Physician Fee

     Schedule and Other Revisions to Part B for CY2011, 75 Fed. Reg. 73170, 73466 (Nov. 29,

     2010). The rule states that, consistent with past policy, overfill is not included in the ASP

     calculation and that medical providers may not seek reimbursement for it.

            121.    In that regulation, Medicare clearly states that:

                    It has been a long standing Medicare policy that to meet the general
                    requirements for coverage under the “incident to” provision, services or
                    supplies should represent an expense incurred by the physician or entity
                    billing for the services or supplies. Such physicians’ services and supplies
                    include drugs and biologicals under Section 1861(s)(2)(A) of the Act. In
                    accordance with this policy, provided they only bill for the amount of
                    drug actually purchased and that the cost of the product must represent
                    an expense to the physician.

                    We further understand that when a provider purchases a vial or container
                    of product, provider is purchasing an amount of drug defined by the
                    product packaging or label. Any excess product (that is, overfill) is
                    provided without charge to the provider. In accordance with our current
                    policy as explained above, providers may not bill Medicare for overfill
                    harvested from single use containers, including overfill amounts pooled
                    from more than one container, because that overfill does not represent a
                    cost to the provider. Claims for drugs and biologicals that do not
                    represent a cost to the provider are not reimbursed, and providers who
                    submit such claims may be subject to scrutiny and follow up action by
                                                     34
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3536
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5831077



                    CMS, its contractors, and OIG.

                    Because such overfill is currently not included in the calculation of
                    payment limits under the methodology in Section 1847A of the Act and
                    does not represent an incurred cost to the provider, we propose to update
                    our regulations at 42 CFR Part 414 Subpart K to clearly state that the
                    Medicare ASP payment limits are based on the amount of product in the
                    vial or container as reflected on the FDA-approved label. We also
                    propose our regulations at Subpart J to clearly state the payment for
                    amounts of free product, or product in excess of the amount reflected on
                    the FDA-approved label will not be made under Medicare. . . .

     Id. at 73466–67.

            122.    CMS promulgated upgraded regulations, which state that “the manufacturer’s

     average sales price must be calculated based on the amount of product in a vial or other container

     as conspicuously reflected on the FDA-approved label,” 42 C.F.R. § 414.804(a)(6); that “CMS

     calculates an average sales price payment limit based on the amount of product included in a vial

     or other container as reflected on the FDA-approved label,” id. § 414.904(a)(3)(i); that

     “additional product contained in the vial or other container does not represent a cost to providers

     and is not incorporated into the ASP payment limit,” id. § 14.904(a)(3)(ii); and that “no payment

     is made for amounts of product in excess of that reflected on the FDA-approved label,” id.

     § 414.904(a)(3)(iii).

            123.    These regulations were specifically highlighted not to be new or substantive

     changes to previous Medicare policies, but rather clarifications of existing CMS policies.

     Specifically, CMS noted that “the intent of this proposal is merely to clarify that Medicare ASP

     payment limit is based on the amount of drug conspicuously indicated on the FDA label, and that

     no payment will be made for any intentional overfill included as free drug for the proper

     preparation of a single therapeutic dose.” 75 Fed. Reg. at 73467; see also id. at 73468 (“[T]he

     intent of this proposal is to clarify that the ASP payment limit is currently based on the amount

     of drug indicated on the FDA label, and that no payment will be made for any intentional

                                                  35
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3637
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5841078



     overfill.”), at 73468–69 (“[T]he intent of this proposal is to clarify that the ASP payment limit is

     based on the amount of drug clearly identified as the amount on the FDA label and packaging.

     We do not intend to change the ASP calculation methodology to include intentional overfill

     because of the operational difficulty in accurately identifying the amount of the overfill.”), at

     73469 (“[O]ur policy clarifies that we will not pay for intentional overfill.”).

             124.     As noted by the regulations above and clarified through the more recent iteration

     of the CFR, because CMS deemed overfill “not reimbursable,” 75 Fed. Reg. at 73466, it can

     have no independent value attached to it apart from the rest of the dosage in the vial. The only

     legitimate purpose of overfill is to ensure that providers and self-administering patients are able

     to draw up the full dosage amount the FDA recommends that manufacturers include for this

     purpose. See 56 Fed. Reg. at 35978.

             125.     In line with these rules, CMS never knowingly or intentionally reimbursed for

     overfill.

             126.     The industry was thus aware that Medicare prohibited providers from billing for

     overfill. See Buell, Roberta L., “Drug Wastage: A Payable Service?” Managed Care Oncology

     (managedcareoncology.com), Q1 2008 (“Medicare provisions prohibit providers from billing

     overfill.” (emphasis in original)); Jim Musslewhite, “The waste conundrum,” Hematology &

     Oncology News & Issues, Nov. 2009 (“CMS does not permit that overfill be billed due to the fact

     that it was not purchased.”).

                                 b. Calculating the Reimbursement Rate

             127.     CMS determines the reimbursement rate for injectable drugs based on each billing

     code and using a weighted average sales price calculated with the ASP data submitted by

     manufacturers.



                                                   36
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3738
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5851079



            128.    Manufacturers submit ASP data at the eleven-digit NDC level by submitting the

     number of units of the eleven-digit NDC sold and the ASP for those units.

            129.    Beginning April 1, 2008, CMS began using a new weighting methodology to

     determine the payment limit. CMS sums the product of the manufacturer’s ASP and the number

     of units of the eleven-digit NDC sold for each NDC assigned to the billing and payment code,

     and then divides this total by the sum of the product of the number of units of the eleven-digit

     NDC sold and the number of billing units in that NDC for each NDC assigned to the billing and

     payment code. CMS weighs the ASP for an NDC by the number of billing units sold for that

     NDC. An example applying this calculation is included infra.

                        4. Reimbursement for Covered Drugs

            130.    To qualify as reimbursable, or “covered outpatient” drugs, drugs must be

     approved by the FDA. See 42 U.S.C. § 1396r–8(k)(2)(A)(i) (defining “covered outpatient drug”

     with respect to prescribed drugs, as a drug that may only be dispensed upon prescription and that

     is “approved for safety and effectiveness as a prescription drug under section 505 or 507 of the

     [FDCA]” or is a licensed biological product) (Medicaid); see also id. § 1395w–102(e)(1)(A)

     (defining “covered part D drug” as “a drug that may be dispensed only upon a prescription and

     that is described in subparagraph (A)(i), (A)(ii), or (A)(iii) of section 1396r–8(k)(2) of this title”)

     (Medicare Part D); 42 C.F.R. § 423.100 (defining an applicable Part D drug as a drug that is

     “[a]pproved under a new drug application under section 505(b) of the [FDCA]” or is a licensed

     biological product).

            131.    Additionally, as previously explained, Congress expressly prohibits any person

     from introducing or receiving any “adulterated” or “misbranded” drugs in interstate commerce.

     21 U.S.C. § 331(a), (c). A drug is “adulterated” if “the methods used in, or the facilities or

     controls used for, its manufacture, processing, packing, or holding do not conform to or are not

                                                    37
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3839
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5861080



     operated or administered in conformity with current good manufacturing practice,” or if “any

     substance has been (1) mixed or packed therewith so as to reduce its quality or strength or (2)

     substituted wholly or in part therefor.” 21 U.S.C. § 351(a)(2)(B), (d). A drug is “misbranded” if

     “it is an imitation of another drug,” or “it was manufactured, prepared, propagated, compounded,

     or processed in an establishment not duly registered” under the FDCA. 21 U.S.C. § 352(i)(2),

     (o). Violations of these restrictions are crimes, and adulterated or misbranded drugs can be

     seized. 21 U.S.C. §§ 333(a), 334.

                        5. How Distribution and Reimbursement For Oncology Drug Injections are
                           Supposed to Work per the FDA and CMS Requirements.

            132.    For single-use vials, a physician would order a box of Oncology Drugs containing

     a number of single-use vials depending on how many patients requiring the Oncology Drugs the

     physician expected to have at different times. The physician would order the Oncology Drugs

     from distributors like Defendants, and Defendants would deliver the Oncology Drugs to the

     physician, who would then store/refrigerate the Oncology Drugs for use on individual patients.

            133.    Once the physician has withdrawn the prescribed amount (up to the labeled

     amount) from the vial, the residue is supposed to be discarded and may not be billed to any

     government program.

            134.    Using Procrit® as an example, one box of single-use vials of Procrit® contains

     four of the one ml vials; the concentration can vary between 2K, 3K, 10K, and 40K units, but the

     vial is always a one ml vial. Using the 40K unit vial, which would be labeled as such, each vial

     contains overfill of about ten percent above the labeled amount. So instead of having 40K units,

     the vial actually contains approximately 44K units. When the injection is drawn, 4K units are

     left over as residue. The residue is supposed to be discarded and may not be billed to any

     government program. The physician can bill only for 40K units, and nothing more.


                                                  38
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 3940
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5871081



               135.    For multi-use vials, a physician would order a box of Oncology Drugs containing

     a number of multi-use vials which, in the case of Procrit®, for example, come in four or six

     multi-use vials to the box. 6

               136.    Again, using Procrit® as an example, which is manufactured in both single- and

     multi-use vials, the multi-use vials come in two different sizes and concentrations: two ml that

     has 20K units total (or 10K units per ml) or one ml that has 20K units total (or 20K units per ml).

     Using the two ml multi-use vial as an example, the vial has a label indicating content of 20K

     units. However, because of the standard ten percent overfill previously described, in reality the

     vial may contain approximately 22K units. When the injections are drawn, approximately 2K

     units are left over as residue. The residue is supposed to be discarded and may not be billed to

     any government program. The physician can bill for 20K units and nothing more.

               II.     SPECIFIC ALLEGATIONS OF DEFENDANTS’ WRONGDOING

                       A.       Manufacturing, Repackaging, and Distribution of Injectable
                                Oncology Drugs

               137.    Defendants have engaged in a deliberate scheme through their Pre-Filled Syringe

     Program to repackage, re-manufacture, misbrand, and adulterate the injectable Oncology Drugs,

     or cause the same, and manipulate the ASP to increase their profits and increase reimbursement

     from the federal, state, and city reimbursement programs.

               138.    Defendants developed an intentional scheme, through their Pre-Filled Syringe

     Program, under which the FDA-approved manufacturing, processing, labeling, packing, and

     holding requirements as well as the CGMPs and USP guidelines were intentionally disregarded,

     evaded, or altered.




     6
         Aloxi® is only sold by the manufacturer in single-use sterile vials.
                                                        39
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4041
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5881082



            139.    At least in their facility in Frisco, Texas (later moved to Memphis, Tennessee), as

     previously described, Defendants pooled Oncology Drugs and their overfill from the FDA-

     approved packages in non-aseptic facilities, with insufficiently trained and skilled workers in

     non-aseptic clothing/gear, in a fashion that created adulterated and unapproved products placed

     into plastic pre-filled syringes, which in turn were then re-labeled (in some instances with fake

     product codes and expiration dates), then packaged and shipped in violation of FDA and drug-

     specific requirements.

                        1. Defendants’ Process for Manufacturing, Labeling, Packing, and Shipping
                           the Pre-Filled Syringes

            140.    The Oncology Drugs at issue are manufactured by “original manufacturers” that

     have been submitted to and approved through the regulatory process set forth by law and

     regulation to produce and sell drugs in the United States. Specifically, Aloxi® was

     manufactured by Eisai Inc.; Aranesp® and Neupogen® were manufactured by Amgen Inc.;

     Procrit® was manufactured by Ortho Biotech, Inc.; Kytril® was manufactured by Roche

     Pharmaceuticals; and Taxotere® was manufactured by Sanofi Aventis.

            141.    The Oncology Drugs would have been manufactured, labeled, and packaged for

     distribution and sale by the original manufacturers in accordance with approved FDA standards

     and would have had individual expiration dates.

            142.    The CGMPs require that each drug product bear an expiration date derived from

     tests conducted on samples stored in the immediate container closure system in which the drug is

     marketed. See 21 C.F.R. §§ 211.137, 211.166.

            143.    The single- and multi-use vials of the Oncology Drugs supplied by the original

     manufacturers to Defendants have a container closure system that was approved by the FDA as




                                                  40
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4142
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5891083



     part of the application process. The original container closure systems meet and are approved as

     meeting the stability regulations promulgated by the FDA at 21 C.F.R. §§ 166 and 211.137.

            144.    The single- and multi-use vial containers, in conformity with FDA requirements

     and having received FDA approval, were shipped from original manufacturers in sealed

     containers that were marked by lot and contained the number of units per volume, expiration

     date, and instructions on storage of the product until the product is used for patients, as well as

     the use of the product after use for patients.

            145.    At least in their facility in Frisco, Texas (later moved to Memphis, Tennessee), as

     previously described, Defendants acquired the Oncology Drugs in FDA-approved packaging

     from the original manufacturers, then uncapped, punctured, and removed the Oncology Drugs

     from the sterile, preservative-free, glass vials that had been filled and packaged by the original

     manufacturer with FDA approval and in accordance with the FDCA, CGMPs, and USP

     guidelines.

            146.    Additionally, apart from those physicians purchasing the Oncology Drugs in pre-

     filled syringes from US Oncology’s distribution network, US Oncology’s affiliated physician

     offices, vis-à-vis their staff, harvested overfill when administering the Oncology Drugs to their

     patients, specifically by extracting a particular patient dose, and then reentering the vial to

     harvest the remaining overfill, after which point they would pool the overfill with other drug

     product to fill another dose, all in violation of the Oncology Drugs’ package instructions. The

     physician offices would not properly record that overfill, and would subsequently bill

     government reimbursement programs for that overfill.

            147.    Defendants’ facilities and personnel, whether licensed or not, did not comply with

     the CGMPs’ standards for: personnel engaged in quality control; the design, construction, and

     maintenance of buildings and facilities; the construction, cleaning, and maintenance of

                                                      41
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4243
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5901084



     equipment; the storage, inspection, and testing of drug components and containers; the control of

     production and process, including procedures for sampling and testing of in-process drug

     products for conformity with specifications and prevention of microbiological contamination;

     control of packaging, labeling, storage, and distribution; laboratory controls including testing of

     drug product batches for conformity with final specifications; maintenance of records and

     reports, and conduct of investigations; and procedures for handling of returned and salvaged

     product. As a result, Defendants’ facilities concealed issues that would have led the Government

     to deny, or withdraw, registration. 7

             148.    Defendants’ facilities and personnel, whether licensed or not, did not comply with

     the USP’s standards, including but not limited to standards for the cleaning and disinfecting of

     areas; clean room surface and air filter requirements; action levels for microbial contamination;

     skills, education, instruction, and training for personnel; and gloved fingertip sampling.

             149.    On information and belief, the facilities that Defendants used for their Pre-Filled

     Syringe Program:

                     (1) were not of suitable size and construction to facilitate cleaning,
                     maintenance, and proper operations;
                     (2) did not have storage areas designed to provide adequate lighting,
                     ventilation, temperature, sanitation, humidity, space, equipment, and
                     security conditions;
                     (3) did not have a quarantine area for storage of prescription drugs that are
                     outdated, damaged, deteriorated, misbranded, or adulterated, or that are in
                     immediate or sealed, secondary containers that have been opened;
                     (4) were not maintained in a clean and orderly condition; and
                     (5) were not free from infestation by insects, rodents, birds, or vermin of
                     any kind.




     7
       Although over the relevant time period, McKesson listed one or two registered repackaging
     facilities—which are currently registered in Concord, North Carolina and Memphis, Tennessee—
     Defendants did not reveal their Pre-Filled Syringe Program to the governmental authorities, but
     rather touted more standard “bulk-to-bottle” repackaging, which likely left authorities with the
     impression that they were dealing with non-sterile products such as solid oral dosage forms.
                                                     42
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4344
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5911085



            150.      On information and belief, entry into areas where Defendants held and

     repackaged the prescription drugs were not limited to authorized personnel.

            151.      On information and belief, Defendants did not store the Oncology Drugs at

     appropriate temperatures and under appropriate conditions in accordance with requirements, if

     any, in the labeling of such drugs, or with requirements in the current edition of the USP, or

     otherwise in such a way as to ensure that the drugs’ identity, strength, quality, and purity were

     not adversely effected.

            152.      On information and belief, Defendants did not use appropriate equipment or

     maintain precise records with regard to the program.

            153.      On information and belief, Defendants did not perform appropriate tests to ensure

     the Oncology Drugs’ safety, identity, strength, quality, or purity, and upon discovering issues,

     did not destroy or return the drugs to the manufacturer, or otherwise recall their syringes.

            154.      In violation of industry standards, established medical science, and the Oncology

     Drugs’ labeling, Defendants punctured original, sterile glass vials more than once, transferred the

     Oncology Drugs into plastic syringes, and even pooled Oncology Drugs, including overfill, from

     multiple sources into a single pre-filled syringe.

                                 a. Re-entering Vials and Disregarding Package Inserts

            155.      Many of the vials used by Defendants for these products were single-use vials,

     meaning that sterility could not be guaranteed if the vial was entered more than once.

            156.      Single-use vials are designed so that any excess from the first injection is

     discarded. This is because the Oncology Drug liquid is packed in a sterile container without

     preservatives, and any puncture, other than the first puncture, exposes the drug to risk of

     contamination.



                                                    43
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4445
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5921086



               157.    By way of example, as far back as at least 1993, the package insert for Procrit®

     stated: “Use only one dose per vial; do not re-enter the vial. Discard unused portions. Contains

     no Preservative.” Since at least July 26, 1999, the package insert for Procrit® single dose vials

     has said: “1 ml vial contains no preservative. Use one dose per vial; do not re-enter the vial.

     Discard unused portions.”

               158.    Furthermore, in or around March 2000, Amgen circulated a letter to healthcare

     providers and dialysis clinicians because of twenty-one reported cases of bacteremia or

     pyrogenic reactions in patients receiving EPOGEN® at a U.S. dialysis clinic. See Ex. 1 (Amgen

     Letter). The letter reminded providers that “multiple entries should not be made into single dose

     vials, and residual medication from two or more vials should not be pooled into a single vial.”

     Id. The letter further reminded providers that “[a]s supplied, EPOGEN® in single dose vials is a

     sterile solution” and “DO NOT contain a preservative,” and that “[o]nce a syringe has entered a

     single dose vial, the sterility of the product can no longer be guaranteed.” Id.

               159.    Since at least October 26, 2005, the Procrit® label and packaging were changed

     to now also state: “If you have been prescribed EPOGEN® vials for single use, your vial will

     have a capital “S” with a number next to it identifying the concentration of EPOGEN® in the

     vial, printed in a colored dot on the front left side of the label (for example, “S2” identifies a

     single use vial with 2000 Units/mL). Single use means the vial cannot be used more than once,

     and any unused portion of the vial should be discarded as directed by your doctor or dialysis

     center.” 8

               160.    A November 8, 2007 package insert states: “Unless you have been prescribed

     Multidose PROCRIT® (1 mL or 2 mL vials with a big “M” on the label, each containing a total

     of 20,000 Units of PROCRIT®), vials of PROCRIT® are for single use. Single use means the

     8
         The FDA originally approved Epogen®/Procrit® (Epoetin alfa) on June 1, 1989.
                                                     44
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4546
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5931087



     vial cannot be used more than once, and any unused portion of the vial should be discarded as

     directed by your doctor.”

            161.    And, a June 24, 2011 insert includes the following warnings: “Discard unused

     portions of Epogen in preservative-free vials. Do not re-enter preservative-free vials . . . Instruct

     patients who self-administer Epogen of the: Importance of following the Instructions for Use.

     Dangers of reusing needles, syringes, or unused portions of single-dose vials. . . . . Do not use a

     single-dose vial of Epogen more than one time. . . . Single-dose vials of PROCRIT should be

     used only one time. Throw the vial away after use even if there is medicine left in the vial. . . .

     Do not reuse the single-dose vials, syringes, or needles.”

            162.    Similar warnings are contained on the package inserts for: Neopogen® single-

     dose vials and pre-filled syringes (since at least April 2, 1998), and Aranesp® single-dose vials

     and pre-filled syringes (since at least July 19, 2002).

            163.    In addition, since at least December 16, 2004, the package insert for Aranesp®

     has said: “Do not pool unused portions from the vials or prefilled syringes.”

            164.    Relatedly, in 2001, the Centers for Disease Control and Prevention (“CDC”)

     issued its Recommendations for Preventing Transmission of Infections Among Chronic

     Hemodialysis Patients. In that recommendation, the CDC warned that “Intravenous medication

     vials labeled for single use . . . should not be punctured more than once. Once a needle has

     entered a vial labeled for single use, the sterility of the product can no longer be guaranteed.

     Residual medication from two or more vials should not be pooled into a single vial.” Centers for

     Disease Control and Prevention, Recommendations for Preventing Transmission of Infections

     Among Chronic Hemodialysis Patients, Apr. 27, 2001, Vol. 50, No. RR-5, at 19, available at

     https://www.cdc.gov/mmwr/PDF/rr/rr5005.pdf (last visited Feb. 1, 2018).



                                                    45
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4647
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5941088



             165.       However, here the Defendants’ personnel, in non-aseptic rooms, wearing non-

     aseptic garments, de-capped (opened) the vials and pooled the Oncology Drugs into larger

     syringes, with staff often entering a single vial two or three times to capture each drop of excess.

     This destroyed the documented sterility of the original glass vials, exposed the drugs to air and

     possible contaminants in an unsterile environment, and created an enormous risk of

     contamination.

             166.       After drawing up as much product as possible from each vial, the contents of the

     larger syringe—now including drugs from myriad vials—would be used to make a series of pre-

     filled syringes.

                                   b. Elimination of the Oncology Drugs’ Pedigree

             167.       A particular drug product must maintain a pedigree through its production from

     the factory to the patient. This is accomplished by issuing a lot number, which allows healthcare

     providers to trace contamination in any product. By pooling drug product from multiple vials

     and multiple lots into the pre-filled syringes, Defendants destroyed the pedigree of the product

     sold to healthcare providers, who could no longer determine the source of any infections as

     required by the FDCA, 21 U.S.C. § 503C(1)(A), and as discussed in FDA’s CPG § 160.900.

             168.       When a healthcare provider ordered a pre-filled syringe manufactured by

     Defendants under the Pre-filled Syringe Program, he/she had no ability to determine the sterility,

     pedigree, or source of the syringe, as it may have been made from one vial or multiple vials

     harvested for their overfill.

             169.       In fact, Defendants concealed the nature of these drugs from providers on both the

     invoice and the pedigree. The invoice for a single-dose vial and a pre-filled syringe both stated




                                                     46
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4748
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5951089



     that the ‘”specific unit” was obtained “directly” from the manufacturer. See Ex. 2 (Invoices and

     Packing Slips). 9

            170.    Specifically, for example, a Florida pedigree statement attested that: “For items

     on this invoice purchased directly from the manufacturer, OTN confirms that it has purchased

     and has received the specific unit of the prescription drug directly from the manufacturer, and

     has distributed the drug directly to a person authorized by law to purchase prescription drugs for

     the purpose of administering or dispensing.” See Ex. 2 (Invoices and Packing Slips).

            171.    This presented an infection risk to patients who were already at a higher risk for

     infections given their immune-compromised state. As previously explained, should the source of

     an infection be from a pre-filled syringe manufactured or caused to be manufactured by

     Defendants, there would be no way to tell from which vial the adulterated material actually came

     from or whether the contamination occurred at Defendants’ facilities.

                                  c. Preparing for Distribution

            172.    Furthermore, in manufacturing their pre-filled syringes or causing the pre-filled

     syringes to be manufactured, Defendants used plastic syringes, unlike the glass vials that the

     FDA approved for the Oncology Drugs’ original manufacture, to store and ship the Oncology

     Drugs. The plastic syringes were not designed for extended storage, but rather to administer

     injectable drugs. Instructions for many syringes stated that products placed therein should be

     administered “as soon as possible” after removal from the original vials. This created a

     particular problem with drugs, like Procrit®, Neupogen®, Aloxi®, and Aranesp®, which are

     largely preservative-free.


     9
      Defendants routinely use abbreviations on their documents to identify what type of drug is
     purchased. “SDV” stands for Single-Dose Vial. “PF,” “SYR,” and “FOR PF” stand for Pre-Filled
     Syringe. “MDV” stands for Multi-Dose Vial. In the invoices, Defendants routinely listed a product
     as both SDV and PF.
                                                    47
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4849
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5961090



             173.    Once mass production of their pre-filled syringes was complete, Defendants then

     grouped the pre-filled syringes into plastic bins, placed those plastic bins into plastic bags, and

     either (i) did not put expiration dates on the pre-filled syringes, or (ii) stamped new, fabricated

     expiration dates on the pre-filled syringes that did not correspond to the expiration dates on the

     vials or the relevant beyond-use dates, or otherwise comply with USP 797, notwithstanding the

     fact that the drugs were manufactured without preservatives and then repackaged under non-

     sterile conditions.

             174.    Defendants’ behavior rendered the Oncology Drugs widely unsafe for

     administration. For example, Relator has confirmed that Aloxi®, when drawn into a syringe, is

     safe and effective for only forty-eight hours at room temperature, or fourteen days in the

     refrigerator, with the latter being the case only if aseptic procedure has been followed.

             175.    Defendants further manufactured their own fictitious NDC codes and/or placed

     the vials’ NDC on the pre-filled syringes, as described in greater detail infra.

                                d. Defendants’ Awareness of Unsafe Practices

             176.    Disturbingly, Defendants, along with the rest of the pharmaceutical industry, were

     aware of the danger inherent in these unsafe practices. Indeed, as described in greater detail

     above, the package inserts for the Oncology Drugs specifically advised Defendants not to engage

     in the very practices they were engaging in by re-entering preservative-free vials and pooling the

     contents of drugs. Moreover, representatives of the manufacturers of the Oncology Drugs

     specifically complained to Defendants about these practices.

             177.    Additionally, the CDC has long been focused on infection control, particularly for

     high risk patients such as oncology patients. Centers for Disease Control and Prevention, 2007

     Guideline for Isolation Precautions: Preventing Transmission of Infectious Agents in

     Healthcare Settings, available at https://www.cdc.gov/infectioncontrol/pdf/guidelines/isolation-

                                                    48
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 4950
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5971091



     guidelines.pdf (last visited Jan. 19, 2018). Specifically, the CDC has identified a need to focus

     on safe injection practices following certain “primary breaches in infection control practice that

     contributed to” four large outbreaks, namely, (i) reinsertion of used needles into multi-dose vials

     or solution containers; and (ii) use of a single needle/syringe to administer intravenous

     medication to multiple patients. Id. at 68. The CDC noted that healthcare providers should not

     “administer medications from single-dose vials or ampules to multiple patients or combine

     leftover contents for later use.” Id. at 83.

              178.   The CDC itself emphasized that its safe injection practices have been in place

     since at least 2007. Indeed, in a statement titled “Misperceptions vs. Facts,” the CDC identified

     as its “misinterpretation/misperception” that “Guidance regarding safe handling of single-

     dose/single-use vials is new and has only been in place since 2010,” and the corresponding “fact”

     as being that “CDC injection safety guidelines are not new” and “have been part of Standard

     Precautions since 2007.” Centers for Disease Control and Prevention, Protect Patients Against

     Preventable Harm from Improper Use of Single-Dose/Single-Use Vials, May 2, 2012, available

     at https://www.cdc.gov/injectionsafety/cdcposition-singleusevial.html (last visited Jan. 29,

     2018).

              179.   On June 15, 2012, CMS issued a memorandum titled “Safe Use of Single

     Dose/Single Use Medications to Prevent Healthcare-associated Infections,” in which it

     referenced “nationally recognized standards for infection control measures,” which includes “the

     expectation that medications labeled as [single-dose vials] must not be used for multiple patients,

     due to the risk of spreading infectious diseases.” Centers for Medicare & Medicaid Services,

     Office of Clinical Standards and Quality/Survey & Certification Group, Safe Use of Single

     Dose/Single Use Medications to Prevent Healthcare-associated Infections, June 15, 2012,

     available at https://www.cms.gov/Medicare/Provider-Enrollment-and-

                                                    49
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5051
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5981092



     Certification/SurveyCertificationGenInfo/downloads/Survey-and-Cert-Letter-12-35.pdf (last

     visited Jan. 30, 2018). CMS noted that it had “received recent requests to relax its policies,” but

     would not change its policy on the matter, explaining that while it “shares the concerns of

     providers and suppliers about patient access to critical medications,” it is “equally concerned

     about health-care associated infections caused by unsafe medication preparation and injection

     practices.” Id. The memorandum clarified its guidance regarding the various requirements,

     including reference to the FDCA’s provisions related to adulteration or misbranded medications,

     as well as the USP standards with which companies must comply to avoid adulterating drugs.

                                e. Inadequate Compliance Programs, Testing, or Safety Protocols

            180.    On information and belief, Defendants had weak compliance programs in place.

     On information and belief, they failed to: (i) conduct a thorough investigation; (ii) implement

     corrective action to terminate and remedy any improper conduct; or (iii) disclose the improper

     conduct to the appropriate agency or U.S. Attorney’s Office.

            181.    On information and belief, Defendants did not have: (i) a lead compliance officer

     at the senior management level with supervision over the Pre-Filled Syringe Program;

     (ii) requirements that middle management periodically certify FCA compliance for their units;

     (iii) an anonymous whistleblower hotline or e-mail system; (iv) regular notifications sent to

     employees informing them how to report a potential FCA or other problem; (v) consistent

     follow-up on all internal reporting and whistleblowing tips; (vi) internal audits of business

     systems; (vii) recurring training regarding the FCA, anti-fraud and anti-kickback policies, and

     employees’ obligation to report potential wrongdoing; (viii) widespread availability of an

     updated compliance guidebook tailored to the company’s industry and policies; or (ix) consistent

     messaging from management and supervisors emphasizing the importance of compliance with

     the FCA or FDCA.

                                                   50
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5152
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  5991093



                         2. Defendants’ Order Forms

             182.    To order pre-filled syringes from Defendants, healthcare providers were required

     to fill out a specific “Pre-filled Syringe Order Form.” See Ex. 3 (Pre-filled Syringe Order

     Forms). Defendants would provide this order form to healthcare providers, who would then fax

     or email back to Defendants the order form indicating the quantity of pre-filled syringes to be

     ordered. Indeed, representatives of Defendants and McKesson Specialty Care Solutions affirmed

     that “[e]ach time an order for the pre-filled syringes [is] placed this form has to be faxed into the

     number on the bottom of the form.” See Ex. 4 (Sept. 4, 2009 Email).

             183.    In fact, Defendants’ order forms did not even allow healthcare providers to insert

     patient-specific information when ordering pre-filled syringes. See Ex. 3 (Pre-filled Syringe

     Order Forms). The order forms only provided spaces for healthcare providers to fill out the

     practice information and indicate the order quantity for each prescribed drug.

             184.    Defendants’ process for receiving orders for pre-filled syringes was markedly

     different from their ordering process for vials or other chemotherapy drugs. When healthcare

     providers would order vials, they would instead do so electronically vis-à-vis Defendants’ e-

     commerce portal, or place the order by telephone.

             185.    After Relator would place an order, it would pay by direct debit from its checking

     account the following day, or within forty-eight hours.

             186.    As evident by the order forms, Defendants were not preparing these syringes on a

     patient- specific basis. Rather, Defendants regularly dispensed pre-filled syringes without a valid

     prescription for a specific patient.

             187.    In addition, Relator has specific knowledge, from ordering pre-filled syringes in

     the past, that orders can be placed up until 6:00 p.m. for delivery the next day. Taking into



                                                   51
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5253
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6001094



     account the time necessary to deliver the product to FedEx for overnight delivery, there would

     be no time to manufacture the syringes and get them shipped if they were truly patient-specific.

            188.    Defendants were manufacturing these syringes throughout the day and merely

     fulfilling bulk orders when received by providers.

                        3. Other Safety Issues Arising from the “Pre-Filled Syringe Program”

            189.    As explained in greater detail supra, Defendants maintained non-aseptic

     conditions in their facilities and technicians did not wear sterile gowns, otherwise take the

     requisite precautions, or follow appropriate procedures.

            190.    Additionally, many of the FDA-approved labels on the Oncology Drugs used to

     create pre-filled syringes had instructions regarding storage and handling. For example, many

     drugs are so-called “cold chain” drugs, meaning that the drug is temperature sensitive and must

     maintain a specific managed temperature as it moves through the supply chain. Procrit® was

     one such drug, and its label required that the drug be stored at 36° to 46° Fahrenheit and stated:

     “Do not freeze or shake.” The label for Aranesp® contained the same instructions, and also

     stated to “[p]rotect from light.” Kytril® was to be stored at 77° Fahrenheit, with “excursions”

     permitted to 59° to 86° Fahrenheit, and its label similarly told reviewers that they should “not

     freeze” and should “[p]rotect from light.” The label for Neupogen® instructed that

     “NEUPOGEN® should be stored in the refrigerator at 2° to 8°C (36° to 46°F), but not in the

     freezer. Avoid shaking NEUPOGEN®. . . . NEUPOGEN® can be left out at room temperature

     for up to 24 hours. Do not leave NEUPOGEN® in direct sunlight.” And, the label for

     Taxotere® stated to “Store between 2 and 25°C (36 and 77°F). Retain in the original package to

     protect from bright light.”

            191.    However, notwithstanding these precise instructions, Defendants manufactured

     and repackaged the Oncology Drugs in room temperature with bright room lighting.

                                                   52
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5354
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6011095



                        4. Defendants Provided Misbranded, Adulterated, and Unapproved Drugs
                           Into the Stream of Commerce

            192.    Defendants took the single- and multi-use vials, as prepared and sold by the

     manufacturer, and adulterated them to create new pre-filled syringes, which they then marketed

     and sold to physicians and other health care providers as pre-filled syringes. These pre-filled

     syringes were not created in compliance with FDA requirements, and Defendants labeled and

     packaged them with new expiration dates and altered NDC codes not approved by the FDA or

     otherwise in accordance with the FDA’s drug-specific labeling and requirements.

            193.    Pursuant to FDA regulations, and as further explained above, the Agency must be

     notified in advance when there is a major change in the drug product including a change in

     primary packaging components for drug products or for sterile drug products a change to a pre-

     filled dosage from another container system. 21 C.F.R. §§ 324.70, 601.12; see also Guidance for

     Industry, Changes to an Approved NDA or ANDA, April 2004 (the “Guidance”); Guidance for

     Industry, Changes to an Approved Application, Biological Products, July 1997.

            194.    The Guidance explains:

                    Major Changes (Prior Approval Supplement)
                    The following are examples of changes considered to have a substantial
                    potential to have an adverse effect on the identity, strength, quality, purity,
                    or potency of a drug product as these factors may relate to the safety or
                    effectiveness of the drug product.

                    A change in the primary packaging components for any drug product
                    when the primary packaging components control the dose delivered to the
                    patient (e.g., the valve or actuator of a metered-dose inhaler).
                             ***
                        4. For sterile drug products, any change that may affect drug product
                    sterility assurance, such as:
                        -A change from a glass ampule to a glass vial with an elastomeric
                    closure.
                        -A change to a flexible container system (bag) from another container
                    system.
                        -A change to a prefilled syringe dosage form from another container
                    system.

                                                   53
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5455
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6021096



                       -A change from a single unit dose container to a multiple dose container
                   system.
                       -Changes that add or delete silicone treatments to container closure
                   systems (such as elastomeric closures or syringe barrels).
                       -Changes in the size and/or shape of a container for a sterile drug product

            195.   Defendants did not notify the FDA in advance or otherwise obtain approval for

     the major changes they effected to the Oncology Drugs.

            196.   As explained in greater detail above, the creation of the pre-filled syringes by

     Defendants consists of preparing and packaging a product that is different from that which was

     created, prepared, packaged and supplied by the original manufacturer.

            197.   The pre-filled syringes are not prepared under FDA-approved conditions, are not

     in an FDA-approved container, lack FDA-approved stability via a container closure system, and

     lack an FDA-approved expiration date. Defendants’ process of manufacturing the pre-filled

     syringes is also inconsistent with the Oncology Drugs’ labeling, as described above and further

     explained below, such that Defendants are distributing unapproved new drugs and biologics in

     violation of sections 505 and 507 of the FDCA, and misbranded drugs in violation of section

     502(f)(1) of the FDCA.

            198.   Defendants’ pre-filled syringes were packaged with false and misleading labeling

     and thus misbranded pursuant to 21 U.S.C. § 352(a). Defendants’ pre-filled syringes were also

     misbranded because they were dangerous to health when used in the dosage or manner, or with

     the frequency or duration prescribed, recommended, or suggested in the labeling. 21 U.S.C.

     § 352(j).

            199.   Defendants introduced, delivered for introduction, or caused the introduction or

     delivery for introduction of misbranded drugs into interstate commerce. 21 U.S.C. § 331(a).




                                                 54
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5556
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6031097



               200.   The FDA approved Aloxi® for two dosage forms: an oral capsule, which has

     since been discontinued, and single-use vials: “ALOXI® is supplied as a single-use sterile,

     clear, colorless solution in glass vials that provides 0.25 mg (free base) per 5 mL.”

               201.   Defendant McKesson’s catalogue lists two types of Aloxi® for sale: (i) a .25 mg

     (presumably single dose vial); and (ii) a .25 mg PF Syringe (PF for pre-filled syringe). See Ex. 5

     (McKesson Manufacturer Contract Price Change Alert); see also Ex. 2 (Invoices and Packing

     Slips).

               202.   The McKesson Manufacturer Contract Price Changes document from the

     McKesson PFS Catalogue for Aloxi® and Procrit®, and also referencing OTN, shows an NDC

     number for Aloxi® in the PF Syringe as 58063-0797-IJ. This document was emailed to Relator

     in January 2008. The IJ designation was not an approved NDC number, further evidencing the

     fact that the pre-filled syringes were created by the Defendants outside of the FDA-approved

     manufacturing process.

               203.   The Eisai Reimbursement Code Information Sheet lists two NDC codes for

     Aloxi®, neither of which is the NDC code listed by McKesson with an IJ ending. See Ex. 6

     (Eisai Reimbursement Codes Information Sheet). This same document does not indicate that

     Eisai sells a pre-filled syringe.

               204.   The same is true for Procrit®. McKesson and OTN advertised selling Procrit® in

     a 40,000 U/ML PF Syringe (pre-filled). See Ex. 5 (McKesson Manufacturer Contract Price

     Change Alert). Yet, the FDA has only approved Procrit® in single- or multi-use vials.

               205.   There is no FDA approval for a pre-filled syringe of Procrit®, Aloxi®, Kytril®,

     and Taxotere®.




                                                   55
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5657
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6041098



            206.    Defendants sent invoices to customers, including Relator, some that were

     captioned specifically for pre-filled syringes and others that listed Aloxi® sales of .05 mg/ml

     syringes, a dose and packaging not approved by the FDA.

            207.    Additionally, the Procrit® being sold by Defendants as listed on the McKesson

     PFS Catalogue includes an NDC code with an “IJ” ending, not the NDC code on record with the

     FDA.

            208.    Defendants, through their Pre-Filled Syringe Program and the above described

     actions, have engaged in the manufacturing and distributing of drugs for human use and placed

     their pre-filled syringes into commerce and for human use without FDA approval.

            209.    Defendants have not complied with the provisions of the FDCA applicable to

     manufacturers and are manufacturing unapproved and adulterated drugs; thus, their pre-filled

     syringes were not legally being manufactured or sold in commerce and were not reimbursable by

     any governmental or private insurance company.

            210.    Drugs are deemed to be adulterated if they are not manufactured in compliance

     with the CGMPs or if they are contaminated. 21 U.S.C. § 351(a)(2)(A)(B).

            211.    As explained above, Defendants’ pre-filled syringes are not manufactured in

     compliance with CGMPs or USP guidelines and pose a significant safety risk of infection.

            212.    By pooling the Oncology Drug liquid from the single- and multi-use vials,

     including the overfill, and using it collectively to create pre-filled syringes, Defendants are

     creating and selling adulterated, unapproved, and compounded drugs, which may not be sold in

     commerce and which are not reimbursable by any governmental or private insurance company.

     This would apply to the all products sold by Defendants under the Pre-Filled Syringe Program,

     whether from overfill or not.



                                                   56
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5758
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6051099



              213.   As previously explained, for purposes of Medicare, Medicaid, and other

     government programs, a “covered outpatient drug” is one that is approved for safety and

     effectiveness by the FDA. The Oncology Drugs were largely not approved for manufacture in

     pre-filled syringes, and to the extent they were so approved, pre-filled syringes from pooled vials

     were not approved. Even had Defendants applied for and received approval, approval likely

     would have been withdrawn, as under 21 U.S.C. § 355(e)(5), approval may be withdrawn if

     “there is an imminent hazard to the public health” and if “the methods used in, or the facilities

     and controls used for, the manufacture, processing, and packing of such drag are inadequate to

     assure and preserve its identity, strength, quality, and purity.” By pooling the overfill from the

     Oncology Drugs, Defendants acted as manufacturers and distributed drug product that did not

     possess the requisite assurance of identity, strength, quality, and approval required by the FDA,

     and then concealed its operations from the governments. Therefore, among other reasons listed

     above, the Oncology Drugs were not “covered” drugs, and claims submitted for those drugs were

     false.

                        5. Defendants Submitted, or Caused, Claims for Reimbursement

              214.   Apart from the claims US Oncology itself submitted to the governments for

     reimbursement on behalf of its physicians and providers, Defendants caused thousands of claims

     to be submitted by healthcare providers to the governments.

              215.   For example, during the 2007-2010 time period that Relator ordered pre-filled

     syringes of Procrit® and Aloxi® from Defendants, Relator submitted hundreds of bills for

     reimbursement to Medicare or Medicaid. See Ex. 7. And, approximately sixty percent of

     Relator’s roughly $3 million annual spend on pre-filled syringes distributed by Defendants was

     submitted to governmental reimbursement programs.



                                                   57
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5859
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6061100



               216.   Relator believes that the damages to the governments amount to hundreds of

     millions of dollars, based at least on (i) the size of McKesson’s operations; and (ii) the

     significant and systematic regulatory violations, and the adulterated, unapproved, and

     misbranded drugs that were introduced into commerce and paid for by the governments as a

     result.

               B.     Unlawful Profiting from the Sale of the Pre-Filled Syringes and Improper
                      Manipulation of the ASP

               217.   Defendants sold their newly-repackaged pre-filled syringes to healthcare

     providers through contractual agreements.

               218.   The agreements provided financial incentives or kickbacks, such as discounts, to

     the physicians to buy Defendants’ Oncology Drugs via their Pre-Filled Syringe Program as

     opposed to purchasing the Oncology Drugs in the single-dose or multi-dose vials packaged by

     the original manufacturers and approved by the FDA for interstate commerce and human use.

     For example, in or around September 2007, a pre-filled syringe of Procrit® cost $327.42,

     whereas a vial of Procrit cost $346.99.

               219.   The discounts provided were made possible through the “free” overfill drugs, for

     which Defendants had not paid the manufacturers, creating kickbacks to healthcare providers in

     violation of the law while Defendants simultaneously told healthcare providers that its practices

     were legal.

               220.   For every pre-filled syringe ordered by a healthcare provider, McKesson would

     bill the practice at a price discounted from the regular vial price, and then prepare and ship a

     corresponding pre-filled syringe. During the relevant time period, millions of pre-filled syringes

     were sold and shipped to oncology practices. Defendants did not report the free injections

     created by the pooling used to create the pre-filled syringes.


                                                   58
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 5960
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6071101



            221.    Because of these discounts, approximately ninety-five percent of the relevant

     drugs ordered from Defendants by the Relator in the 2007-2010 time period were pre-filled

     syringes.

            222.    Relator alone spent approximately $3 million annually from 2007-2010 on pre-

     filled syringes distributed by Defendants, with approximately eighty percent of that spend on

     Procrit® pre-filled syringes, and twenty percent on Aloxi® pre-filled syringes.

            223.    Additionally, because of their practice of pooling overfill from multiple vials into

     pre-filled syringes and harvesting of overfill, Defendants created a larger quantity of syringes for

     sale than what existed in the packaging distributed by the original manufacturer. Therefore,

     Defendants billed healthcare providers, who in turn unknowingly billed the governments, for

     more drug product than was originally billed to them by the manufacturers. For example, if a

     drug had ten percent overfill, and Defendants received 1,000 vials, they would manufacture

     1,100 pre-filled syringes, and thus charge customers for 1,100 pre-filled syringes at the

     discounted price. Given the large scale at which Defendants manufactured their drug products,

     their Pre-Filled Syringe Program thereby allowed them to gain immense profit at the ultimate

     financial expense of the governments.

            224.    On top of causing healthcare providers to improperly invoice the governments,

     US Oncology itself submitted false claims for reimbursement to the federal, state, and local

     government programs.

            225.    The harm caused by Defendants to the governments expands far beyond the sale

     of overfill. Indeed, Defendants’ conduct artificially inflated the ASP for every drug sold in every

     package that is ultimately utilized in the Pre-Filled Syringe Program.

            226.    Defendants skewed the ASP process by introducing product into commerce

     specifically excluded from the calculation of ASP. As such, the injections manufactured by

                                                   59
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6061
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6081102



     Defendants were reimbursed at a rate set by CMS through the reported data from the original

     manufacturer, which yielded a reimbursement rate that was higher per dose than the actual ASP

     for that drug sold because these pre-filled injections created by Defendants containing free

     product were never calculated in setting the price, causing damage to the governments.

            227.    Taking, for example, the calculus used to determine the ASP after April 1, 2008,

     if the ASP for a specific NDC was $10, and a company sold 50,000 of that NDC, with the total

     amount of the drug being 2ml and the billing units in the NDCs being 0.4, then the volume

     weighted ASP for that code would have been the product of $10 and 50,000, divided by the

     product of 50,000 and 0.4, or $25. However, had the total amount of drug in the NDC accounted

     for the overfill, and had the overfill been another ten percent, or 0.2ml, giving a total of 2.2ml, or

     0.44 billing units in the NDC, then the same calculation would lead to a volume-weighted ASP

     of $22.73.

            228.    Defendants are sharing this discount with healthcare providers by charging

     providers less for purportedly the same amount of drug product in a pre-filled syringe than they

     would for a glass vial. By way of illustration, if Defendants paid $100 per vial for 100 vials, or

     $10,000 total, and then created 110 pre-filled syringes from those 100 vials, they could charge

     healthcare providers $99 for each pre-filled syringe. Healthcare providers, seeking to purchase

     100 vials, could then buy those 100 vials as pre-filled syringes for $9,900 instead of the $10,000

     they would spend purchasing directly from the manufacturer. Although charging less per pre-

     filled syringe, Defendants would garner $10,890 for 110 pre-filled syringes.

            229.    This allowed Defendants to sell these adulterated injections downstream from the

     data reporting used by CMS to set reimbursement, and, therefore, CMS and government payment

     programs were paying for more injections than were originally represented to CMS as being in

     commerce.

                                                    60
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6162
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6091103



            230.    Defendants intentionally initiated and promulgated the Pre-Filled Syringe

     Program to place into commerce adulterated and unapproved injections created in whole or in

     part from harvested overfill from vials of drugs, and to submit or cause to be submitted false

     claims to the federal, District of Columbia, state, and city reimbursement programs. As

     described in greater detail above, at all times, Defendants were aware, along with the rest of the

     pharmaceutical industry, that the practice of mass-producing pre-filled syringes and billing for

     the overfill contained therein was unlawful.

            231.    However, on information and belief, Defendants neither sought FDA approval for

     these drugs nor reported data as a manufacturer to CMS for ASP purposes.

            232.    Defendants thereby knowingly presented or caused to be presented false claims to

     the governments when, among other things, they: (i) unlawfully manufactured, promoted, and

     distributed drugs that were unapproved by the FDA; (ii) unlawfully manufactured, promoted, and

     distributed adulterated and misbranded drugs that were compromised, lacking purity, and

     generally below the standards they were represented or expected to possess by the governments;

     (iii) improperly harvested overfill, such that the governments were billed improperly for drug

     product that was not covered for reimbursement; (iv) improperly harvested overfill and made

     misrepresentations of fact that affected the ASP and reimbursement of the Oncology Drugs; and

     (v) provided financial inducements healthcare providers to purchase the pre-filled syringes.

            233.    Defendants knowingly engaged in the conduct described herein and thus violated

     the applicable statutes and regulations, including, but not limited to, the Anti-Kickback Act and

     various False Claims Acts. By engaging in this conduct, Defendants induced excessive

     payments from federal, District of Columbia, state, and local governments, created the potential

     for patient harm, and generated excess income.



                                                    61
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6263
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6101104



            234.   Had the federal, District of Columbia, state, or local governments been aware of

     the conduct alleged in this Second Amended Complaint, they would not have paid the claims that

     were submitted as a result of Defendants’ misconduct.

            235.   On information and belief, at no time since Defendants were aware that they had

     violated the law and had an obligation to reimburse the governments have they done so.

                                     CLAIMS FOR RELIEF

                                             COUNT 1

                         Federal False Claims Act: Presentation of False Claims
                                        (31 U.S.C. § 3729(a)(1))

            236.   Relator repeats and incorporates by reference the allegations contained in the

     preceding paragraphs of this Second Amended Complaint as if fully set forth herein.

            237.   By virtue of the acts alleged herein, Defendants, through the acts of their officers,

     agents, employees, and sales representatives and for the purpose of defrauding the Government,

     knowingly presented and/or caused to be presented false or fraudulent claims for payment or

     approval under the Medicare, Medicaid, and other Government health programs to officers,

     employees, or agents of the United States Government, in violation of 31 U.S.C. § 3729(a)(1).

            238.   As a result, federal monies were lost through payments made in connection with

     the claims and other costs and losses were sustained by the Government, and Defendants are

     liable for treble damages plus the maximum civil penalty of $10,000 for each and every false and

     fraudulent claim made and caused to be made by Defendants, and arising from their conduct as

     described herein.




                                                  62
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6364
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6111105



                                                 COUNT 2

                                Federal False Claims Act: False Statements
                                         (31 U.S.C. § 3729(a)(2))

             239.   Relator repeats and incorporates the preceding paragraphs of this Second

     Amended Complaint as is fully set forth herein.

             240.   In performing the acts described above, Defendants, through the acts of their

     officers, agents, employees, and sales representatives, knowingly made, used, or caused to be

     made or used, false records or statements to get a false or fraudulent claim paid or approved by

     the Government in violation of 31 U.S.C § 3729(a)(2).

             241.   The United States, unaware of the foregoing circumstances and conduct of

     Defendants, made full payments, and Defendants are liable for treble damages plus the

     maximum civil penalty of $10,000 for each and every false and fraudulent claim paid or

     approved, arising from Defendants’ conduct as described herein.

                                                 COUNT 3

                         Federal False Claims Act: Making or Using False Record
                              or Statement to Avoid an Obligation to Refund
                                         (31 U.S.C. § 3729(a)(7))

             242.   Relator repeats and incorporates by reference the allegations contained in the

     preceding paragraphs of this Second Amended Complaint as if fully set forth herein.

             243.   By virtue of the acts alleged herein, Defendants knowingly made, used, or caused

     to be made or used false records or false statements to conceal, avoid, or decrease an obligation

     to pay or transmit money or property to the United States in violation of 31 U.S.C. § 3729(a)(7).

             244.   Despite knowing that Defendants owe money to the United States in connection

     with their unlawful conduct set forth herein, they have neither admitted nor paid the amounts

     owed.


                                                  63
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6465
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6121106



            245.    Defendants are liable for treble damages plus the maximum civil penalty of

     $10,000 for each and every false and fraudulent claim submitted.

                                                 COUNT 4

                   Federal False Claims Act: Conspiracy to Violate the False Claims Act
                                        (31 U.S.C. § 3729(a)(3))

            246.    Relator repeats and incorporates by reference the allegations contained in

     paragraphs 1 through 124 of this Second Amended Complaint as if fully set forth herein.

            247.    By virtue of the acts alleged herein including the joint marketing of Defendants’

     Pre-Filled Syringe Program with other wholesale distributors through the use of coordinated

     industry wide pushes for the use of pre-filled syringes and discounts created through the use of

     overfill, Defendants knowingly entered into a conspiracy to defraud the Government by getting a

     false or fraudulent claim allowed or paid, and agreed that the false records or statements would

     have a material effect on the Government’s decision to pay the false or fraudulent claims in

     violation of 31 U.S.C. § 3729(a)(3).

            248.    As a result, federal monies were lost through payments made, and Defendants are

     liable for treble damages plus the maximum civil penalty of $10,000 for each and every false and

     fraudulent claim.

                                                 COUNT 5

                                      Payment Under Mistake of Fact

            249.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            250.    This is an action to recover monies paid by the federal, state, and local

     governments under a mistake of fact that was caused by Defendants through the activities

     described in the Second Amended Complaint.


                                                  64
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6566
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6131107



             251.    The United States of America, District of Columbia, states, and cities made

     payments for pre-filled syringes under the erroneous belief that the records, statements, and

     proposed amount upon which reimbursement was based were true, correct and proper.

             252.    These erroneous beliefs were material to the payments made by the states, cities,

     District of Columbia, and Federal Government.

             253.    The United States of America, states, District of Columbia, and cities were not

     aware that the claims submitted to them for reimbursement were for pre-filled syringes, as

     opposed to the FDA-approved vials. Indeed, the claims submitted for reimbursement did not

     identify whether the drug for which the party was seeking reimbursement was provided in a pre-

     filled syringe or other container.

             254.    Because of these mistakes of fact, the United States of America, District of

     Columbia, states, and cities paid monies for the pre-filled syringes that were not properly

     reimbursable and to which the United States of America, District of Columbia, states, and cities

     are entitled.

             255.    By reason of these payments, the United States of America, District of Columbia,

     states, and cities have suffered damages in an amount to be determined.

                                                 COUNT 6

                                             Unjust Enrichment

             256.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

             257.    The Defendants colluded amongst themselves to convey benefits on Defendants

     to the detriment of Plaintiffs.

             258.    Defendants caused themselves to be enriched and conveyed benefits on

     themselves at the expense of the United States of America, District of Columbia, states, and

                                                   65
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6667
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6141108



     cities under circumstances where it would be inequitable for Defendants to retain the benefits

     conveyed.

             259.     The benefits conveyed to Defendants were conveyed independent from, and

     outside the scope of, any agreement between Plaintiffs and Defendants.

             260.     In equity and good conscience, it would be unfair for Defendants to retain any

     such benefits.

             261.     Each Defendant should be required to disgorge any such benefit in amounts to be

     determined at trial to Plaintiffs.

                                                    COUNT 7

                                            California False Claims Act
                                          (Cal. Gov’t Code § 12651(a)(1))

             262.     Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

             263.     This is a claim for penalties and treble damages for violation of the California

     False Claims Act.

             264.     By virtue of the acts described above, Defendants, for the purpose of defrauding

     the California State Government, knowingly presented and/or caused to be presented false claims

     for payment or approval under Medicaid and other California State-funded programs to officers

     or employees of the state within the meaning of Cal. Gov’t Code § 12651(a)(1).

             265.     By virtue of the acts described above, Defendants, for the purpose of defrauding

     the California State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other California

     State-funded programs within the meaning of Cal. Gov’t Code § 12651(a)(2).




                                                     66
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6768
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6151109



            266.    The California State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            267.    As a result, California State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the California State Government.

            268.    Therefore, the California State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            269.    Additionally, the California State Government is entitled to the maximum penalty

     of $10,000 for each and every false claim presented and caused to be presented by Defendants

     and arising from their conduct as described herein.

                                                  COUNT 8

                                    Colorado Medicaid False Claims Act
                                     (C.R.S.A. § 25.5-4-300.4 et seq.)

            270.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            271.    This is a claim for penalties and treble damages under the Colorado Medicaid

     False Claims Act.

            272.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Colorado State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other Colorado

     State-funded programs within the meaning of C.R.S.A § 25.5-4-304.

            273.    The Colorado State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            274.    As a result, Colorado State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Colorado State Government.


                                                   67
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6869
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6161110



            275.    Therefore, the Colorado State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            276.    Additionally, the Colorado State Government is entitled to the maximum penalty

     of $10,000 and for each and every false claim paid or approved arising from the Defendants’

     conduct as described herein as well as costs as permitted under the statute.

                                                  COUNT 9

                                        Connecticut False Claims Act
                                        (C.G.S.A. § 17b-301 et seq.)

            277.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            278.    This is a claim for penalties and treble damages under the Connecticut False

     Claims Act.

            279.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Connecticut State Government, knowingly made, used, and/or caused to be made or used,

     false records or statements to get false claims paid or approved under Medicaid and other

     Connecticut State-funded programs within the meaning of C.G.S.A § 17b-301(a) and (b).

            280.    The Connecticut State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            281.    As a result, Connecticut State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the Connecticut State Government.

            282.    Therefore, the Connecticut State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.




                                                   68
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 6970
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6171111



            283.    Additionally, the Connecticut State Government is entitled to the maximum

     penalty of $10,000 and for each and every false claim paid or approved arising from the

     Defendants’ conduct as described herein as well as costs as permitted under the statute.

                                                 COUNT 10

                                  Delaware False Claims and Reporting Act
                                         (6 Del. C. § 1201 et seq.)

            284.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            285.    This is a claim for penalties and treble damages under the Delaware False Claims

     and Reporting Act.

            286.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Delaware State Government, knowingly presented and/or caused to be presented, directly or

     indirectly, false or fraudulent claims for payment or approval under Medicaid and other

     Delaware State-funded programs to officers or employees of the state within the meaning of 6

     Del. C. § 1201(a)(1).

            287.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Delaware State Government, knowingly made, used, and/or caused to be made or used,

     directly or indirectly, false records or statements to get false or fraudulent claims paid or

     approved under Medicaid and other Delaware State-funded programs within the meaning of 6

     Del. C. § 1201(a)(2).

            288.    The Delaware State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            289.    As a result, Delaware State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Delaware State Government.


                                                    69
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7071
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6181112



            290.    Therefore, the Delaware State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted under the statute.

            291.    Additionally, the Delaware State Government is entitled to the maximum penalty

     of $11,000 for each and every false and fraudulent claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.

                                                 COUNT 11

                        District of Columbia Procurement Reform Amendment Act
                                        (D.C. Code § 2-308 et seq.)

            292.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            293.    This is a claim for penalties and treble damages under the District of Columbia

     Procurement Reform Amendment Act.

            294.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the District of Columbia Government, knowingly presented and/or caused to be presented, false

     claims for payment or approval under Medicaid and other District of Columbia-funded programs

     to officers or employees of the District within the meaning of D.C. Code § 2-308.14(a)(1).

            295.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the District of Columbia Government, knowingly made, used, and/or caused to be made or used,

     false records or statements to get false claims paid or approved under Medicaid and other District

     of Columbia-funded programs within the meaning of D.C. Code § 2- 308.14(a)(2).

            296.    The District of Columbia Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.




                                                   70
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7172
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6191113



            297.    As a result, District of Columbia monies were lost through payments made

     because of the claims, and other costs and losses were sustained by the District of Columbia

     Government.

            298.    Therefore, the District of Columbia Government has been damaged in an amount

     to be proved at trial and is entitled to treble damages as permitted by statute.

            299.    Additionally, the District of Columbia Government is entitled to the maximum

     penalty of $10,000 for each and every false claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.

                                                 COUNT 12

                                          Florida False Claims Act
                                         (Fla. Stat. § 68.082 et seq.)

            300.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            301.    This is a claim for penalties and treble damages under the Florida False Claims

     Act.

            302.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Florida State Government, knowingly presented and/or caused to be presented false claims

     for payment or approval under Medicaid and other Florida State-funded programs to officers or

     employees of the state within the meaning of Fla. Stat. § 68.082(2)(a).

            303.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Florida State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false or fraudulent claims paid or approved under Medicaid and

     other Florida State-funded programs within the meaning of Fla. Stat. § 68.082(2)(b).




                                                   71
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7273
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6201114



            304.    The Florida State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            305.    As a result, Florida State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Florida State Government.

            306.    Therefore, the Florida State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            307.    Additionally, the Florida State Government is entitled to the maximum penalty of

     $10,000 for each and every false claim presented and caused to be presented by Defendants and

     arising from their conduct as described herein.

                                                 COUNT 13

                                  Georgia State False Medicaid Claims Act
                                    (Ga. Code Ann. § 49-4-168 et seq.)

            308.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            309.    This is a claim for penalties and treble damages under the Georgia State False

     Medicaid Claims Act.

            310.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Georgia State Government, knowingly presented and/or caused to be presented to the

     Georgia Medicaid program false or fraudulent claims for payment or approval within the

     meaning of Ga. Code Ann. § 49-4-168.1(a)(1).

            311.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Georgia State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false or fraudulent claims paid or approved by the Georgia Medicaid

     program within the meaning of Ga. Code Ann. § 49-4-168.1(a)(2).


                                                   72
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7374
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6211115



            312.    The Georgia State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            313.    As a result, Georgia State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Georgia State Government.

            314.    Therefore, the Georgia State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            315.    Additionally, the Georgia State Government is entitled to the maximum penalty of

     $11,000 for each and every false or fraudulent claim presented or caused to be presented by

     Defendants and arising from their conduct as described herein.

                                                 COUNT 14

                                         Hawaii False Claims Act
                                      (Haw. Rev. Stat. § 661-21 et seq.)

            316.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            317.    This is a claim for penalties and treble damages under the Hawaii False Claims

     Act.

            318.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Hawaii State Government, knowingly presented and/or caused to be presented false or

     fraudulent claims for payment or approval under Medicaid and other Hawaii State-funded

     programs to officers or employees of the state within the meaning of Haw. Rev. Stat. § 661-

     21(a)(1).

            319.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Hawaii State Government, knowingly made, used, and/or caused to be made or used, false




                                                   73
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7475
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6221116



     records or statements to get false or fraudulent claims paid or approved under Medicaid and

     other Hawaii State-funded programs within the meaning of Haw. Rev. Stat. § 661-21)(a)(2).

            320.    The Hawaii State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            321.    As a result, Hawaii State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Hawaii State Government.

            322.    Therefore, the Hawaii State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            323.    Additionally, the Hawaii State Government is entitled to the maximum penalty of

     $10,000 for each and every false or fraudulent claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.

                                                 COUNT 15

                             Illinois Whistleblower Reward and Protection Act
                                       (740 Ill. Comp. Stat. § 175/3(a))

            324.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            325.    This is a claim for penalties and treble damages under the Illinois Whistleblower

     Reward and Protection Act.

            326.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Illinois State Government, knowingly presented and/or caused to be presented false or

     fraudulent claims for payment or approval under Medicaid and other Illinois State-funded

     programs to officers or employees of the state within the meaning of 740 Ill. Comp. Stat. §

     175/3(a)(1).




                                                   74
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7576
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6231117



            327.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Illinois State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false or fraudulent claims paid or approved under Medicaid and

     other Illinois State-funded programs within the meaning of 740 Ill. Comp. Stat. § 175/3(a)(2).

            328.    The Illinois State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            329.    As a result, Illinois State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Illinois State Government.

            330.    Therefore, the Illinois State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            331.    Additionally, the Illinois State Government is entitled to the maximum penalty of

     $10,000 for each and every false or fraudulent claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.

                                                 COUNT 16

                          Indiana False Claims and Whistleblower Protection Act
                                      (Ind. Code § 5-11-5.5-2 et seq.)

            332.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            333.    This is a claim for penalties and treble damages under the Indiana False Claims

     and Whistleblower Protection Act.

            334.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Indiana State Government, knowingly or intentionally presented and/or caused or induced

     another to present false claims under Medicaid and other Indiana State-funded programs to the

     state for payment or approval within the meaning of Ind. Code § 5-11-5.5-2(b)(1) and (8).


                                                   75
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7677
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6241118



            335.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Indiana State Government, knowingly or intentionally made, used, and/or caused or induced

     another to make or use, false records or statements to obtain payment or approval of a false claim

     under Medicaid and other Indiana State-funded programs within the meaning of Ind. Code § 5-

     11-5.5-2(b)(2) and (8).

            336.    The Indiana State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            337.    As a result, Indiana State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Indiana State Government.

            338.    Therefore, the Indiana State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            339.    Additionally, the Indiana State Government is entitled to a civil penalty of at least

     $5,000 for each and every false or fraudulent claim paid or approved arising from Defendants’

     conduct as describe herein.

                                                 COUNT 17

                                           Iowa False Claims Act
                                           (I.C.A. § 685.2 et seq.)

            340.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            341.    This is a claim for penalties and treble damages under the Iowa False Claims Act.

            342.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Iowa State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other Iowa State-

     funded programs within the meaning of I.C.A. § 685.2et seq.


                                                   76
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7778
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6251119



            343.    The Iowa State Government, unaware of the falsity, paid claims that it would not

     have paid had it known of Defendants’ practices.

            344.    As a result, Iowa State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Iowa State Government.

            345.    Therefore, the Iowa State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            346.    Additionally, the Iowa State Government is entitled to the maximum penalty of

     $10,000 and for each and every false claim paid or approved arising from the Defendants’

     conduct as described herein as well as costs as permitted under the statute.

                                                 COUNT 18

                           Louisiana Medical Assistance Programs Integrity Law
                                  (La. Rev. Stat. § 46:438.3(A) and (B))

            347.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            348.    This is a claim for a fine and damages under the Louisiana Medical Assistance

     Programs Integrity Law.

            349.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Louisiana State Government, knowingly presented and/or caused to be presented false or

     fraudulent claims for payment or approval under Medicaid and other Louisiana State-funded

     programs within the meaning of La. Rev. Stat. § 46:438.3(A).

            350.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Louisiana State Government, knowingly engaged in misrepresentations to obtain, or attempt

     to obtain, payment from medical assistance program funds within the meaning of La. Rev. Stat. §

     46:483.3(B).


                                                   77
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7879
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6261120



            351.    The Louisiana State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            352.    As a result, Louisiana State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Louisiana State Government.

            353.    Therefore, the Louisiana State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            354.    Additionally, the Louisiana State Government is entitled to the maximum civil

     fine in the amount of three times the amount of actual damages sustained by the medical

     assistance programs as a result of the violations described herein. La. Rev. Stat. §

     46:438.6(B)(2).

                                                 COUNT 19

                                       Maryland False Claims Act
                                 (Md. Code Health General § 2-601 et seq.)

            355.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            356.    This is a claim for a fine and damages under the Maryland False Claims Act.

            357.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Maryland State Government, knowingly engaged in misrepresentations to obtain, or attempt

     to obtain, payment from medical assistance program funds within the meaning of Md. Code

     Health General § 2-601-602).

            358.    The Maryland State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            359.    As a result, Maryland State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Maryland State Government.


                                                   78
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 7980
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6271121



             360.       Therefore, the Maryland State Government has been damaged in an amount to be

     proved at trial.

             361.       Additionally, the Maryland State Government is entitled to the maximum civil

     fine in the amount of three times the amount of actual damages sustained by the medical

     assistance programs as a result of the violations described herein. Md. Code Health General §2-

     602).

                                                   COUNT 20

                                         Massachusetts False Claims Act
                                         (Mass. Gen. L. Ch. 12, § 5B(2))

             362.       Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

             363.       This is a claim for penalties and treble damages under the Massachusetts False

     Claims Act.

             364.       By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Massachusetts Commonwealth Government, knowingly made, used, and/or caused to be

     made or used, false records or statements to obtain payment or approval of claims by the

     Commonwealth within the meaning of Mass. Gen. L. Ch. 12, § 5B(2).

             365.       The Massachusetts Commonwealth Government, unaware of the falsity, paid

     claims that it would not have paid had it known of Defendants’ practices.

             366.       As a result, Massachusetts Commonwealth monies were lost through payments

     made because of the claims, and other costs and losses were sustained by the Massachusetts

     Commonwealth Government.

             367.       Therefore, the Massachusetts Commonwealth Government has been damaged in

     an amount to be proved at trial and is entitled to treble damages as permitted by statute.


                                                     79
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8081
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6281122



             368.       Additionally, the Massachusetts Commonwealth Government is entitled to the

     maximum penalty of $10,000 for each and every false or fraudulent claim paid or approved

     arising from the Defendants’ conduct as described herein.

                                                   COUNT 21

                                       Michigan Medicaid False Claims Act
                                      (Mich. Comp. Laws § 400.601 et seq.)

             369.       Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

             370.       This is a claim for damages and a civil penalty under the Michigan Medicaid

     False Claims Act.

             371.       By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Michigan State Government, made or presented, or caused to be made or presented, to an

     employee or officer of the State of Michigan a claim under the Social Welfare Act, Act No. 280

     of the Public Acts of 1939, as amended, being sections 400.1 to 400.121 of the Michigan

     Compiled Laws, upon or against the State, knowing the claim to be false within the meaning of

     Mich. Comp. Law § 400.601 et seq.

             372.       The Michigan State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

             373.       As a result, Michigan State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Michigan State Government.

             374.       Therefore, the Michigan State Government has been damaged in an amount to be

     proved at trial.




                                                     80
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8182
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6291123



            375.    Additionally, the Michigan State Government is entitled to a civil penalty equal to

     the full amount of the benefit received by Defendants plus triple the amount of damages suffered

     by the state as a result of the conduct by Defendants as described herein.

                                                 COUNT 22

                                         Minnesota False Claims Act
                                        (Minn. Stat. § 15C.01 et seq.)

            376.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            377.    This is a claim for penalties and treble damages under the Minnesota False Claims

     Act.

            378.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Minnesota Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to obtain payment or approval of claims by the Minnesota Government

     within the meaning of Minn. Stat § 15C.01.

            379.    The Minnesota Government, unaware of the falsity, paid claims that it would not

     have paid had it known of Defendants’ practices.

            380.    As a result, Minnesota monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Minnesota Government.

            381.    Therefore, the Minnesota Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            382.    Additionally, the Minnesota Government is entitled to the maximum penalty of

     $11,000 for each and every false or fraudulent claim paid or approved arising from the

     Defendants’ conduct as described herein as well.




                                                   81
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8283
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6301124



                                                 COUNT 23

                                          Montana False Claims Act
                                         (M.C.A. § 17-8-401 et seq.)

            383.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            384.    This is a claim for damages and a civil penalty under the Montana Medicaid False

     Claims Act.

            385.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Montana State Government, made or presented, or caused to be made or presented, to an

     employee or officer of the State of Montana a claim knowing the claim to be false within the

     meaning of M.C.A. § 17-8-402.

            386.    The Montana State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            387.    As a result, Montana State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Montana State Government.

            388.    Therefore, the Montana State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            389.    Additionally, the Montana State Government is entitled to a civil penalty equal to

     the full amount of the benefit received by Defendants plus triple the amount of damages suffered

     by the state as a result of the conduct by Defendants as described herein.

                                                 COUNT 24

                                         Nevada False Claims Act
                                      (Nev. Rev. Stat. § 357.040(1)(a))

            390.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.
                                                   82
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8384
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6311125



            391.    This is a claim for penalties and treble damages under the Nevada False Claims

     Act, titled “Submission of False Claims to State or Local Government.”

            392.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Nevada State Government, knowingly presented and/or caused to be presented false claims

     for payment or approval under Medicaid and other Nevada State-funded programs within the

     meaning of Nev. Rev. Stat. § 357.040(1)(a).

            393.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Nevada State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other Nevada

     State-funded programs within the meaning of Nev. Rev. Stat. § 357.040(1)(b).

            394.    The Nevada State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            395.    As a result, Nevada State monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Nevada State Government.

            396.    Therefore, the Nevada State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            397.    Additionally, the Nevada State Government is entitled to the maximum penalty of

     $10,000 for each and every false claim presented and caused to be presented by Defendants and

     arising from their conduct as described herein.

                                                 COUNT 25

                                     New Hampshire False Claims Act
                                 (N.H. Rev. Stat. Ann. § 167:61-b(I)(a)-(b))

            398.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.


                                                   83
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8485
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6321126



                399.   This is a claim for penalties and treble damages under the New Hampshire False

     Claims Act.

                400.   By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Hampshire State Government, knowingly presented and/or caused to be presented false

     claims for payment or approval under Medicaid and other New Hampshire State-funded

     programs to officers or employees of the state within the meaning of N.H. Rev. Stat. Ann. §

     167:61-b(I)(a).

                401.   By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Hampshire State Government, knowingly made, used, and/or caused to be made or

     used, false records or statements to get false claims paid or approved under Medicaid and other

     New Hampshire State-funded programs within the meaning of N.H. Rev. Stat. Ann. § 167:61-

     b(I)(b).

                402.   The New Hampshire State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

                403.   As a result, New Hampshire State monies were lost through payments made

     because of the claims, and other costs and losses were sustained by the New Hampshire State

     Government.

                404.   Therefore, the New Hampshire State Government has been damaged in an amount

     to be proved at trial and is entitled to treble damages as permitted by statute.

                405.   Additionally, the New Hampshire State Government is entitled to the maximum

     penalty of $10,000 for each and every false claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.




                                                    84
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8586
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6331127



                                                 COUNT 26

                                        New Jersey False Claims Act
                                        (N.J.S.A. § 2A:32C-1 et seq.)

            406.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            407.    This is a claim for penalties and treble damages under the New Jersey False

     Claims Act.

            408.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Jersey State Government, knowingly presented and/or caused to be presented false

     claims for payment under Medicaid and other New Jersey State-funded programs to the State

     within the meaning of N.J.S.A. § 2A:32C-2.

            409.    The New Jersey State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            410.    As a result, New Jersey State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the New Jersey State Government.

            411.    Therefore, the New Jersey State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.

            412.    Additionally, the New Jersey State Government is entitled to the maximum

     penalty under N.J.S.A. § 2A:32C-3 for each and every false claim presented and caused to be

     presented by Defendants and arising from their conduct as described herein.

                                                 COUNT 27

                                  New Mexico Medicaid False Claims Act
                                    (N.M. Stat. Ann. § 27-14-4 et seq.)

            413.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

                                                   85
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8687
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6341128



            414.    This is a claim for penalties and treble damages under the New Mexico Medicaid

     False Claims Act.

            415.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Mexico State Government, knowingly presented and/or caused to be presented false

     claims for payment under Medicaid and other New Mexico State-funded programs to the State

     within the meaning of N.M. Stat. Ann. § 27-14-4(A).

            416.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Mexico State Government, knowingly made, used, and/or caused to be made or used,

     false records or statements to get false claims paid or approved under Medicaid and other New

     Mexico State-funded programs within the meaning of N.M. Stat. Ann. § 27-14-4(C).

            417.    The New Mexico State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            418.    As a result, New Mexico State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the New Mexico State Government.

            419.    Therefore, the New Mexico State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.

            420.    Additionally, the New Mexico State Government is entitled to the maximum

     penalty for each and every false claim presented and caused to be presented by Defendants and

     arising from their conduct as described herein.

                                                 COUNT 28

                                 New Mexico Fraud Against Taxpayers Act
                                       (N.M.S.A. 1978, § 44-9-1)

            421.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.


                                                   86
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8788
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6351129



            422.    This is a claim for penalties and treble damages under the New Mexico Fraud

     Against Taxpayers Act.

            423.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Mexico State Government, knowingly presented and/or caused to be presented false

     claims for payment under Medicaid and other New Mexico State-funded programs to the State.

            424.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New Mexico State Government, knowingly made, used, and/or caused to be made or used,

     false, misleading, or fraudulent records or statements to obtain or support the approval of or the

     payment on false or fraudulent claims.

            425.    The New Mexico State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            426.    As a result, New Mexico State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the New Mexico State Government.

            427.    Therefore, the New Mexico State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.

            428.    Additionally, the New Mexico State Government is entitled to the maximum

     penalty for each and every false claim presented and caused to be presented by Defendants and

     arising from their conduct as described herein.

                                                 COUNT 29

                                        New York False Claims Act
                                    (N.Y. State Fin. Law § 189(1)(a)-(b))

            429.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.




                                                   87
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8889
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6361130



            430.    This is a claim for penalties and treble damages under the New York False Claims

     Act.

            431.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New York State Government, knowingly presented and/or caused to be presented false

     claims for payment or approval under Medicaid and other New York State-funded programs to

     officers or employees or agents of the state within the meaning of N.Y. State Fin. Law §

     189(1)(a).

            432.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the New York State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other New York

     State-funded programs within the meaning of N.Y. State Fin. Law § 189(1)(b).

            433.    The New York State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            434.    As a result, New York State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the New York State Government.

            435.    Therefore, the New York State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            436.    Additionally, the New York State Government is entitled to the maximum penalty

     of $12,000 for each and every false claim presented and caused to be presented by Defendants

     and arising from their conduct as described herein.




                                                   88
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 8990
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6371131



                                                 COUNT 30

                                      North Carolina False Claims Act
                                       (N.C.G.S.A. § 1-605 et seq.)

            437.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            438.    This is a claim for penalties and treble damages under the North Carolina False

     Claims Act.

            439.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the North Carolina State Government, knowingly presented and/or caused to be presented false

     claims for payment or approval under Medicaid and other North Carolina State-funded programs

     to officers or employees of the state within the meaning of N.C.G.S.A. § 1-606.

            440.    The North Carolina State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            441.    As a result, North Carolina State monies were lost through payments made

     because of the claims, and other costs and losses were sustained by the North Carolina State

     Government.

            442.    Therefore, the North Carolina State Government has been damaged in an amount

     to be proved at trial and is entitled to treble damages as permitted by statute.

            443.    Additionally, the North Carolina State Government is entitled to the maximum

     penalty of $11,000 for each and every false claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.




                                                   89
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9091
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6381132



                                                 COUNT 31

                                 Oklahoma Medicaid Program Integrity Act
                                     (56 Okl. St. Ann. § 1001 et seq.)

            444.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            445.    This is a claim for penalties and treble damages under the Oklahoma False Claims

     Act.

            446.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Oklahoma State Government, knowingly presented and/or caused to be presented false

     claims for payment or approval under Medicaid and other Oklahoma State-funded programs to

     officers or employees of the state within the meaning of 56 Okl. St. Ann. § 1005.

            447.    The Oklahoma State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            448.    As a result, Oklahoma State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Oklahoma State Government.

            449.    Therefore, the Oklahoma State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            450.    Additionally, the Oklahoma State Government is entitled under 56 Okl. St. Ann.

     § 1006 to the maximum penalty of $10,000 for each and every false claim presented and caused

     to be presented by Defendants and arising from their conduct as described herein.

                                                 COUNT 32

                                    Rhode Island State False Claims Act
                                       (Gen. Laws 1956, § 9-1.1-1)

            451.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

                                                   90
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9192
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6391133



            452.    This is a claim for penalties and treble damages under the Rhode Island State

     False Claims Act.

            453.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Rhode Island State Government, knowingly presented and/or caused to be presented false

     claims for payment or approval under Medicaid and other Rhode Island State-funded programs

     to officers or employees of the state within the meaning of Gen. Laws 1956, § 9-1.1-3.

            454.    The Rhode Island State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            455.    As a result, Rhode Island State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the Rhode Island State Government.

            456.    Therefore, the Rhode Island State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.

            457.    Additionally, the Rhode Island State Government is entitled under Gen. Laws

     1956, § 9-1.1-3 to the maximum penalty of $10,000 for each and every false claim presented and

     caused to be presented by Defendants and arising from their conduct as described herein.

                                                 COUNT 33

                                        Tennessee False Claims Act
                                   (Tenn. Code Ann. § 4-18-103(a)(1)-(2))

            458.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            459.    This is a claim for penalties and treble damages under the Tennessee False Claims

     Act.

            460.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Tennessee State Government, knowingly presented and/or caused to be presented false


                                                   91
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9293
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6401134



     claims for payment or approval under Medicaid and other Tennessee State-funded programs to

     officers or employees of the state within the meaning of Tenn. Code Ann. § 4-18-103(a)(1).

            461.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Tennessee State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false claims paid or approved under Medicaid and other Tennessee

     State-funded programs within the meaning of Tenn. Code Ann. § 4-18-03(a)(2).

            462.    The Tennessee State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            463.    As a result, Tennessee State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Tennessee State Government.

            464.    Therefore, the Tennessee State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            465.    Additionally, the Tennessee State Government is entitled to the maximum penalty

     of $10,000 for each and every false claim presented and caused to be presented by Defendants

     and arising from their conduct as described herein.

                                                 COUNT 34

                                   Tennessee Medicaid False Claims Act
                                 (Tenn. Code Ann. § 71-5-182(a)(1)(A)-(B))

            466.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            467.    This is a claim for penalties and treble damages under the Tennessee Medicaid

     False Claims Act.

            468.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Tennessee State Government, knowingly presented and/or caused to be presented to the state


                                                   92
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9394
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6411135



     claims for payment under the Medicaid program knowing such claims were false or fraudulent

     within the meaning of Tenn. Code Ann. § 71-5-182(a)(1)(A).

            469.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Tennessee State Government, knowingly made, used, and/or caused to be made or used,

     records or statements to get false or fraudulent claims under the Medicaid program paid for or

     approved by the state knowing such record or statement were false within the meaning of Tenn.

     Code Ann. § 71-5-182(a)(1)(B).

            470.    The Tennessee State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            471.    As a result, Tennessee State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Tennessee State Government.

            472.    Therefore, the Tennessee State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            473.    Additionally, the Tennessee State Government is entitled to the maximum penalty

     of $10,000 for each and every false or fraudulent claim paid or approved arising from

     Defendants’ conduct as described herein.

                                                 COUNT 35

                                   Texas Medicaid Fraud Prevention Law
                                   (Tex. Hum. Res. Code § 36.002 et seq.)

            474.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            475.    This is a claim for restitution, interest, penalties and double damages under the

     Texas Medicaid Fraud Prevention Law.




                                                   93
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9495
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6421136



            476.     By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Texas State Government, knowingly or intentionally made, and/or caused to be made, false

     statements or representations of material facts on applications for contracts, benefits, or

     payments under the Medicaid program, within the meaning of Tex. Hum. Res. Code §

     36.002(1)(A).

            477.     By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Texas State Government, knowingly or intentionally made, caused to be made, induced,

     and/or sought to induce, the making of false statements or misrepresentations of material fact

     concerning information required to be provided by a federal or state law, rule, regulation, or

     provider agreement pertaining to the Medicaid program, within the meaning of Tex. Hum. Res.

     Code § 36.002(4)(B).

            478.     The Texas State Government, unaware of the falsity, paid claims that it would not

     have paid had it known of Defendants’ practices.

            479.     As a result, Texas State monies were lost through payments made because of the

     false statements or representations, and other costs and losses were sustained by the Texas State

     Government.

            480.     Therefore, the Texas State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            481.     Additionally, the Texas State Government is entitled to the maximum penalty of

     $10,000 for each and every unlawful act committed by Defendants under this provision. Tex.

     Hum. Res. Code § 36.052(3)(B).




                                                   94
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9596
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6431137



                                                 COUNT 36

                                          Vermont False Claims Act
                                             (32 V.S.A. § 632)

            482.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            483.    This is a claim for penalties and treble damages under the Vermont False Claims

     Act.

            484.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Vermont State Government, knowingly presented and/or caused to be presented false or

     fraudulent claims for payment or approval under Medicaid and other Vermont State-funded

     programs to officers or employees of the State within the meaning of 32 V.S.A. § 632.

            485.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Vermont State Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false or fraudulent claims paid or approved by the State under

     Medicaid and other Vermont-State-funded programs within the meaning of 32 V.S.A. § 632.

            486.    The Vermont State Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            487.    As a result, Vermont State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Vermont State Government.

            488.    Therefore, the Vermont State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            489.    Additionally, the Vermont State Government is entitled to the maximum penalty

     of $11,000 for each and every false or fraudulent claim presented and caused to be presented by

     Defendants and arising from their conduct as described herein.


                                                   95
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9697
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6441138



                                                COUNT 37

                                   Virginia Fraud Against Taxpayers Act
                                  (Va. Code Ann. § 8.01-216.3(A)(1)-(2))

            490.    Relator repeats and incorporates all of the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            491.    This is a claim for penalties and treble damages under the Virginia Fraud Against

     Taxpayers Act.

            492.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Virginia Commonwealth Government, knowingly presented and/or caused to be presented

     false or fraudulent claims for payment or approval under Medicaid and other Virginia

     Commonwealth-funded programs to officers or employees of the Commonwealth within the

     meaning of Va. Code Ann. § 8.01-216.3(A)(1).

            493.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Virginia Commonwealth Government, knowingly made, used, and/or caused to be made or

     used, false records or statements to get false or fraudulent claims paid or approved by the

     Commonwealth under Medicaid and other Virginia Commonwealth-funded programs within the

     meaning of Va. Code Ann. § 8.01-216.3(A)(2).

            494.    The Virginia Commonwealth Government, unaware of the falsity, paid claims

     that it would not have paid had it known of Defendants’ practices.

            495.    As a result, Virginia Commonwealth monies were lost through payments made

     because of the claims, and other costs and losses were sustained by the Virginia Commonwealth

     Government.

            496.    Therefore, the Virginia Commonwealth Government has been damaged in an

     amount to be proved at trial and is entitled to treble damages as permitted by statute.


                                                   96
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9798
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6451139



            497.    Additionally, the Virginia Commonwealth Government is entitled to the

     maximum penalty of $10,000 for each and every false or fraudulent claim presented and caused

     to be presented by Defendants and arising from their conduct as described herein.

                                                 COUNT 38

                                        Washington False Claims Act
                                           (RCW § 48.80.030)

            498.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            499.    This is a claim for penalties and treble damages under the Washington False

     Claims Act.

            500.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Washington State Government, knowingly presented and/or caused to be presented false or

     fraudulent claims for payment or approval under Medicaid and other Vermont State-funded

     programs to officers or employees of the State within the meaning of RCW § 48.80.030.

            501.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Washington State Government, knowingly made, used, and/or caused to be made or used,

     false records or statements to get false or fraudulent claims paid or approved by the State under

     Medicaid and other Washington-State-funded programs within the meaning of RCW § 48.80.030.

            502.    The Washington State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

            503.    As a result, Washington State monies were lost through payments made because

     of the claims, and other costs and losses were sustained by the Washington State Government.

            504.    Therefore, the Washington State Government has been damaged in an amount to

     be proved at trial and is entitled to treble damages as permitted by statute.


                                                   97
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 9899
                                                         Page  of of
                                                                  106  PageID
                                                                     107      #: #:
                                                                         PageID  6461140



              505.   Additionally, the Washington State Government is entitled to the maximum

     penalty of $11,000 for each and every false or fraudulent claim presented and caused to be

     presented by Defendants and arising from their conduct as described herein.

                                                 COUNT 39

                              Wisconsin Medical Assistance False Claims Act
                                        (W.S.A. §§ 49.485, 49.49)

              506.   Relator repeats and incorporates all the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

              507.   This is a claim for penalties and treble damages under the Wisconsin Medical

     Assistance False Claims Act.

              508.   By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Wisconsin Government, knowingly made, used, and/or caused to be made or used, false

     records or statements to get false or fraudulent claims paid or approved by the State under

     Medicaid and other Wisconsin State-funded programs within the meaning of W.S.A. §§ 49.485,

     49.49.

              509.   The Wisconsin State Government, unaware of the falsity, paid claims that it

     would not have paid had it known of Defendants’ practices.

              510.   As a result, Wisconsin State monies were lost through payments made because of

     the claims, and other costs and losses were sustained by the Wisconsin State Government.

              511.   Therefore, the Wisconsin State Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

              512.   Additionally, the Wisconsin State Government is entitled under to the maximum

     penalty of $10,000 for each and every false or fraudulent claim paid or approved arising from

     Defendants’ conduct as described herein.


                                                   98
   Case
Case     1:12-cv-06440-NG Document
     1:12-cv-06440-NG-ST  Document 55-5
                                   33 Filed
                                        Filed04/03/18
                                              10/15/18 Page
                                                        Page99100
                                                               of 106 PageID
                                                                  of 107     #: 647
                                                                         PageID #: 1141



                                                 COUNT 40

                                        Chicago False Claims Act
                                 (Chicago Mun. Code Ch. 1-22-020(1)-(2))

            513.    Relator repeats and incorporates the preceding paragraphs of the Second

     Amended Complaint as if fully set forth herein.

            514.    This is a claim for penalties and treble damages under the Chicago False Claims

     Act.

            515.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Chicago City Government, knowingly presented and/or caused to be presented false claims

     for payment or approval under Medicaid and other Chicago City-funded programs to officers or

     employees of the City within the meaning of Chicago Mun. Code Ch. 1-22-020(1).

            516.    By virtue of the acts described above, Defendants, for the purpose of defrauding

     the Chicago City Government, knowingly made, used, and/or caused to be made or used, false

     records or statement to get false claims paid or approved under Medicaid and other Chicago

     City-funded programs within the meaning of Chicago Mun. Code ch. 1-22-020(2).

            517.    The Chicago City Government, unaware of the falsity, paid claims that it would

     not have paid had it known of Defendants’ practices.

            518.    As a result, Chicago City monies were lost through payments made because of the

     claims, and other costs and losses were sustained by the Chicago City Government.

            519.    Therefore, the Chicago City Government has been damaged in an amount to be

     proved at trial and is entitled to treble damages as permitted by statute.

            520.    Additionally, the Chicago City Government is entitled to the maximum penalty of

     $10,000 for each and every false claim presented and caused to be presented by Defendants and

     arising from their conduct as described herein.


                                                   99
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 100
                                                         Page   of of
                                                              101  106  PageID
                                                                      107      #: #:
                                                                          PageID  6481142



                                                  COUNT 41

                                       New York City False Claims Act
                                      (NYC Admin. Code § 7-803(a)(1))

             521.    Relator repeats and incorporates the preceding paragraphs of the Second

      Amended Complaint as if fully set forth herein.

             522.    This is a claim for penalties and treble damages under the New York City False

      Claims Act.

             523.    By virtue of the acts described above, Defendants, for the purpose of defrauding

      the New York City Government, knowingly presented and/or caused to be presented false claims

      for payment or approval under Medicaid and other New York City-funded programs to officers

      or employees of the City within the meaning of NYC Admin. Code § 7-803(a)(1).

             524.    By virtue of the acts described above, Defendants, for the purpose of defrauding

      the New York City Government, knowingly made, used, and/or caused to be made or used, false

      records or statements to get false claims paid or approved under Medicaid and other New York

      City-funded programs within the meaning of NYC Admin. Code § 7-803(a)(2).

             525.    The New York City Government, unaware of the falsity, paid claims that it would

      not have paid had it known of Defendants’ practices.

             526.    As a result, New York City monies were lost through payments made because of

      the claims, and other costs and losses were sustained by the New York City Government.

             527.    Therefore, the New York City Government has been damaged in an amount to be

      proved at trial and is entitled to treble damages as permitted by statute.

             528.    Additionally, the New York City Government is entitled to the maximum penalty

      of $15,000 for each and every false claim presented and caused to be presented by Defendants

      and arising from their conduct as described herein.


                                                    100
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 101
                                                         Page   of of
                                                              102  106  PageID
                                                                      107      #: #:
                                                                          PageID  6491143



                                           PRAYER FOR RELIEF

                 WHEREFORE, Relator prays for the following relief:

                 A.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the United States, plus a civil penalty of up to $10,000 for each

      violation of 31 U.S.C. § 3729 proved at trial;

                 B.    Judgment in amount of proven damages at trial for payment in mistake of fact and

      unjust enrichment;

                 C.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of California, plus a civil penalty of $10,000 for each

      violation of Cal. Gov’t Code § 12651 proved at trial;

                 D.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Colorado, plus a penalty of $10,000 for each violation of

      the Colorado False Claims Act, C.R.S.A § 25.5-4-304, as well as costs as permitted under the

      statute;

                 E.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Connecticut, plus a penalty of $10,000 for each violation

      of the Connecticut State funded programs within the meaning of C.G.S.A § 17b-301(a) and

      301(b), as well as costs as permitted under the statute;

                 F.    Judgment in an amount equal to treble damages to be proved at trial against

      Defendants and in favor of the State of Delaware, plus a civil penalty of $11,000 for each

      violation of 6 Del. C. § 1201 proved at trial;

                 G.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the District of Columbia, plus a civil penalty of $10,000 for each

      violation of D.C. Code Ann. § 2-308.14 proved at trial;

                                                       101
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 102
                                                         Page   of of
                                                              103  106  PageID
                                                                      107      #: #:
                                                                          PageID  6501144



               H.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Florida, plus a civil penalty of $10,000 for each violation

      of Fla. Stat. Ann. § 68.082 proved at trial;

               I.    Judgment in an amount equal to threefold the damages to be proved at trial against

      Defendants and in favor of the State of Georgia, plus a civil penalty of $11,000 for each violation

      of Ga. Code Ann. § 49-4-168.1 proved at trial;

               J.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Hawaii, plus a civil penalty of $10,000 for each violation

      of Haw. Rev. Stat. § 661-21 proved at trial.

               K.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Illinois, plus a civil penalty of $10,000 for each violation

      of 740 Ill. Comp. Stat. § 175/3 proved at trial;

               L.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Indiana, plus a civil penalty of at least $5,000 for each

      violation of Ind. Code § 5-11-5.5-2(b) proved at trial;

               M.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Iowa, plus a civil penalty of at least $10,000 for each

      violation of the Iowa False Claims Act proved at trial as well as costs as permitted by statute;

               N.    Judgment in an amount equal to the damages to be proved at trial against

      Defendants and in favor of the State of Louisiana, plus a civil fine in the amount of three times

      the amount of actual damages sustained for each violation of La. Rev. Stat. 46:438.3 proved at

      trial;

               O.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Maryland;

                                                     102
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 103
                                                         Page   of of
                                                              104  106  PageID
                                                                      107      #: #:
                                                                          PageID  6511145



             P.      Judgment in an amount equal to threefold the damages to be proved at trial against

      Defendants and in favor of the Commonwealth of Massachusetts, plus a civil penalty of $10,000

      for each violation of Mass. Gen. L. Ch. 12, § 5B proved at trial;

             Q.      Judgment in an amount equal to the damages to be proved at trial against

      Defendants and in favor of the State of Michigan, plus a civil penalty equal to the full amount of

      the benefit received by the Defendants plus triple the amount of damages suffered by the state for

      each violation of Mich. Comp. Laws § 400.610a proved at trial;

             R.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Minnesota, plus a civil penalty of $10,000 for each

      violation of Minn. Stat § 15C.01 proved at trial;

             S.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Montana;

             T.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Nevada, plus a civil penalty of $10,000 for each violation

      of Nev. Rev. Stat. Ann. § 357.040 proved at trial;

             U.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of New Hampshire, plus a civil penalty of $10,000 for each

      violation of N.H. Rev. Stat. Ann. § 167:61-b(I) proved at trial;

             V.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of New Jersey, plus a civil penalty of $10,000 for each

      violation of N.J.S.A. § 2A:32C-2 proved at trial;

             W.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of New Mexico, plus a civil penalty for each violation of

      N.M. Stat. Ann. § 27-14-4 and N.M. Stat. Ann. 1978 § 44-9-1 proved at trial;

                                                   103
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 104
                                                         Page   of of
                                                              105  106  PageID
                                                                      107      #: #:
                                                                          PageID  6521146



             X.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of New York, plus a civil penalty of $12,000 for each

      violation of N.Y. State Fin. Law § 189 proved at trial;

             Y.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of North Carolina, plus a civil penalty of $11,000 for each

      violation of N.C.G.S.A. § 1-606 proved at trial.

             Z.      Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Oklahoma, plus a civil penalty of $10,000 for each

      violation proved at trial pursuant to 56 Okl. St. Ann. §1006;

             AA.     Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Oklahoma, plus a civil penalty of $10,000 for each

      violation proved at trial pursuant Gen. Laws 1956, § 9-1.1-3;

             BB.     Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Tennessee, plus a civil penalty of $10,000 for each

      violation of Tenn. Code Ann. § Tenn. Code Ann. § 4-18-103 proved at trial;

             CC.     Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Tennessee, plus a civil penalty of $10,000 for each

      violation of Tenn. Code Ann. § 71-5-182 proved at trial;

             DD.     Judgment in an amount equal to restitution, interest, and two times the damages to

      be proved at trial against Defendants and in favor of the State of Texas, plus a civil penalty of

      $10,000 for each violation of Tex. Hum. Res. Code Ann. § 36.002 proved at trial;

             EE.     Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Vermont, plus a civil penalty of $11,000 for each

      violation of 32 V.S.A. § 632 proved at trial;

                                                      104
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 105
                                                         Page   of of
                                                              106  106  PageID
                                                                      107      #: #:
                                                                          PageID  6531147



                  FF.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the Commonwealth of Virginia, plus a civil penalty of $10,000 for

      each violation of Va. Code Ann. § 8.01-216.3 proved at trial;

                  GG.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Washington, plus a civil penalty of $11,000 for each

      violation of Washington-State-funded programs within the meaning of RCW § 48.80.030 proved

      at trial.

                  HH.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the State of Wisconsin plus a civil penalty of $10,000 for each

      violation proved at trial pursuant W.S.A. §§ 49.485; 49.49;

                  II.    Judgment in an amount equal to treble the damages to be proved at trial against

      Defendants and in favor of the City of Chicago, plus a civil penalty of $10,000 for each violation

      of Chicago Mun. Code ch. 1-22-020 proved at trial;

                  JJ.    Judgment in an amount equal to threefold the damages to be proved at trial against

      Defendants and in favor of the City of New York, plus a civil penalty of $15,000 for each

      violation of NYC Admin. Code § 7-803 proved at trial;

                  KK.    An award to Relator of the maximum amount allowed pursuant to 31 U.S.C.

      § 3730(d) and equivalent provisions in the state statutes set forth above, including the costs and

      expenses of this action and reasonable attorneys’ fees;

                  LL.    All such other, further and different relief, whether preliminary or permanent,

      legal, general or equitable, as the Court deems just and proper.

                                                  JURY DEMAND


                  Relator hereby demands a trial by Jury in this matter.


                                                       105
  Case
Case    1:12-cv-06440-NG Document 33
     1:12-cv-06440-NG-ST          55-5Filed  04/03/18
                                         Filed 10/15/18Page 106
                                                         Page   of of
                                                              107  106  PageID
                                                                      107      #: #:
                                                                          PageID  6541148
